Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 1 of 66




                                  UNITED STATES COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                 Case No.:
  ARON SECURITY INC. d/b/a ARROW
  SECURITY,

         Plaintiff,

  vs.

  ADT LLC,

        Defendant.
  ___________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, ARON SECURITY INC. d/b/a ARROW SECURITY (“ARROW”), by and

  through the undersigned attorneys, sues Defendant, ADT LLC (“ADT”), and alleges the following:

                                    GENERAL ALLEGATIONS

         1.      Subject matter jurisdiction in this action is founded upon 28 U.S.C. § 1332.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because ADT

  resides in the Southern District of Florida.

         3.      ARROW brings this action for monetary damages against ADT for failing to pay

  monies due and owing based upon ADT’s breach of the parties’ agreement and services provided,

  leading to the unjust enrichment of ADT.

         4.      Plaintiff, ARROW, is a foreign profit corporation, duly organized and existing

  under and pursuant to the laws of the state of New York, with its principal place of address at 300

  West Main Street, Smithtown, New York, 11787.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 2 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial

          5.      Defendant, ADT, is a foreign limited liability company, duly organized and existing

  under and pursuant to the laws of the state of Delaware, with its principal place of address at 1501

  Yamato Road, Boca Raton, FL, 33431, and within the jurisdiction of this Court.

          6.      The matter in controversy exceeds the sum or value of $75,000.00, exclusive of

  interest and costs.

          7.      At all times material hereto, Plaintiff, ARROW, is and has been a security guard

  company and security guard consulting company, which provides security guard services for hire.

          8.      On or around May 13, 2008, ARROW and ADT Security Services Inc. entered into

  a Master Agreement for Subcontracting Services (the “contract”), whereby ARROW would

  provide security guard services to and on behalf of ADT Security Services Inc., in exchange for

  monthly payments. A true and correct copy of said contract, including exhibits, is attached hereto

  as Composite Exhibit “A.”

          9.      On June 12, 2008, ADT sent an Adoption Agreement, stating that ADT adopts the

  original agreement between ARROW and ADT Security Services Inc. ADT included a letter to

  ARROW further specifying that ADT would pay ARROW $14,600.00 per month for said services.

  A copy of ADT’s Adoption Agreement and June 12, 2008 letter is attached hereto as Exhibit “B.”

          10.      At all times material hereto, ARROW provided security guard services to and on

  behalf of ADT, at the urging and directing of ADT and upon the promise that ADT would pay all

  monies due and owing to ARROW for said services.

          11.     ADT agreed that ARROW would provide security guard services as and when

  ordered by ADT, for agreed upon and reasonable prices, payment to be made in full by ADT as

  and when said services were provided.




                                                       2
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 3 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial

            12.   ARROW and ADT have been doing business in this fashion for many years and

  have an established merchant relationship. Pursuant to ADT’s requests, ARROW provided

  security guard services at various locations in Pennsylvania, New York, and New Jersey, and ADT

  accepted without reservation and without objection, the provision of said services at the agreed

  upon and reasonable prices as set forth on the various invoices which accompanied each and every

  provision of security guard services.

            13.   Throughout the course of several years, ARROW billed ADT $14,600.00 per

  month on a monthly invoice, which ADT promptly paid each month. A true and correct copy of

  the transaction history between ARROW and ADT is attached hereto as Exhibit “C.”

            14.   On or around March 1, 2018, ADT ceased payment, yet continued to request and

  accept ARROW’s security services.

            15.   Presently, unpaid invoices due and owing to ARROW, during the relevant period

  covered in this lawsuit, from March 1, 2018, through October 31, 2018, total $116,800.00 plus

  interest, reasonable attorneys’ fees, and costs. A true and correct copy of all unpaid invoices is

  attached hereto as Composite Exhibit “D.”

                                            COUNT I
                                       BREACH OF CONTRACT

            16.   ARROW re-alleges and reaffirms paragraphs 1 through 14 as if fully set forth

  herein.

            17.   This is an action for Breach of Contract on behalf of ARROW against ADT.

            18.   There existed a valid contract between ARROW and ADT, whereby ARROW was

  to perform security guard services to ADT at ADT’s special instance and urging. See Composite

  Exhibit “A.”



                                                       3
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 4 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial

            19.      ADT accepted without reservation and without objection, the provision of said

  services at the agreed upon and reasonable prices as set forth on the various invoices.

            20.      The agreed upon and reasonable price of the security guard services for which

  payment has not been made is $116,800.00.

            21.      ADT materially breached the aforementioned contract when ADT failed and

  refused to pay ARROW for said security guard services rendered and accept.

            22.      As a direct and proximate result of ADT’s material breaches, ARROW has suffered

  damages.

            23.      ARROW is entitled to an award of its reasonable attorneys’ fees and costs pursuant

  to the terms of the contract.

            24.      ARROW demands a trial by jury on all issues so triable.

            WHEREFORE, Plaintiff, ARON SECURITY INC. d/b/a ARROW SECURITY,

  respectfully requests that a judgment be entered against Defendant, ADT LLC:

                  a. Awarding ARROW damages in the amount of $116,800.00;

                  b. Awarding ARROW reasonable attorneys’ fees and costs and expenses of this

                     litigation pursuant to the terms of the contract;

                  c. Awarding ARROW pre- and post-judgment interest; and

                  d. Ordering any other and further relief this Honorable Court deems to be just and

                     proper.

                                              COUNT II
                                         UNJUST ENRICHMENT

            25.      ARROW re-alleges and reaffirms paragraphs 1 through 14 as if fully set forth

  herein.

            26.      This is an action for Unjust Enrichment on behalf of ARROW against ADT.

                                                        4
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 5 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial

          27.      Beginning on March 1, 2018, ARROW furnished labor, services, and materials to

  ADT, with the expectation that ARROW would be paid for such labor, services, and materials.

  ADT conferred these benefits on ADT, who had knowledge thereof.

          28.      The reasonable value of said labor, services, and materials is set out in the Invoices

  sent to ADT. See Composite Exhibit “D.”

          29.      ADT voluntarily accepted ARROW’s labor, services, and materials (the benefits)

  and has benefited from such labor, services, and materials conferred.

          30.      ADT will be unjustly enriched if they are allowed to inequitably retain the benefits

  above resulting from the labor, services, and materials provided by ARROW without being

  required to pay for the value of such labor, services, and materials.

          31.      As a direct and proximate result of ADT’s refusal to pay ARROW the fair market

  value for the value of the labor, services, and materials provided, ADT has been unjustly enriched

  at ARROW’s expense.

          32.      ARROW is entitled to an award of its reasonable attorneys’ fees and costs pursuant

  to the terms of the contract.

          33.      ARROW demands a trial by jury on all issues so triable.

          WHEREFORE, Plaintiff, ARON SECURITY INC. d/b/a ARROW SECURITY,

  respectfully requests that a judgment be entered against Defendant, ADT LLC:

                a. Awarding ARROW damages in the amount of $116,800.00;

                b. Awarding ARROW reasonable attorneys’ fees and costs and expenses of this

                   litigation pursuant to the terms of the contract;

                c. Awarding ARROW pre- and post-judgment interest; and




                                                       5
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 6 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial

              d. Ordering any other and further relief this Honorable Court deems to be just and

                  proper.




          Respectfully Submitted on this 26th day of March, 2019.



                                                       Pike & Lustig, LLP
                                                       /s/ Michael J. Pike
                                                       Michael J. Pike
                                                       Florida Bar No.: 617296
                                                       Daniel Lustig
                                                       Florida Bar No.: 059225
                                                       1209 N. Olive Ave.
                                                       West Palm Beach, FL 33401
                                                       Telephone: (561) 855-7585
                                                       Facsimile: (561) 855-7710
                                                       Email: pleadings@pikelustig.com
                                                       Counsel for Plaintiff, Arrow




                                                         6
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 7 of 66
  Aron Security Inc. d/b/a Arrow Security v. ADT LLC
  Case No.:
  Complaint and Demand for Jury Trial




                       COMPOSITE
                       EXHIBIT “A”




                                                       7
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 8 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 9 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 10 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 11 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 12 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 13 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 14 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 15 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 16 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 17 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 18 of 66




                   tijca
               Fire &
               Security
                   ADT

                                                 EXHIBIT A
                           SUBCONTRACTOR / VENDOR PRE-QUALIFICATION QUESTIONNAIRE

                   Dear Prospective ADT Subcontractor:
                   Thank you for your interest in providing subcontracting services to ADT Security Services, Inc. (“ADT”).
                   In order to be considered for and be qualified as an Approved ADT Subcontractor, you must complete this
                   form and return it with all other required documents to:
                            ADT Security Services, Inc.
                            Subcontractor Labor Department
                            265 Thruway Park Drive
                            West Henrietta, New York 14586
                            Phone:
                            Fax: 585- 321-4821

                   A. GENERAL INFORMATION:

                       Date of Response:

            Name of Company:
            List d/b/a (if any):           (VofO                 S<LLdr\ k*\ £AK        r                        C\ b /\ I   /              f^Cro^i
            Street Address:
                                                                                                sir                                                     l 111
                           (City)                                                                     (State )                                                   (Zip)
            Mailing Address:                                             rvS
                                                                                                                                            %
                                  (City)                                                                                                          #              (Zip)
            Phone:                                               to                                                  ' U ) \- ATTm 3 ? 1 I
                                                                                            -
                                                                        Phone: b3\ L/!S -£*130                           PhoneTjj               HHHlE-mail: i &^oke&gyroui u’ uri b.r\ci
                                                                                                                ^^^
            Contact :                                                                                        Cell                                                                           '
                                                                                                                                                                           ^ / < -h .nef
                                                                                                              |
                                                                                                                                         ^
                      ~
            Contact             T r^s y t h i /x ,\ j                                                                                               E-mail: nch<&>arrt>{OSefM


                                                                                   ^^
                              '
                                                                        Phon9:
                                                                                                            lIS
                        jQ                                                                                                                                                              '

            Company Website Address (ifany :
                                                             ^
            How many people does your Company presently empldyll|k
                                                                                                                 %
                                                                                                                     "
                                                                                                                     %%
                                                                                                                                            m.

            Main Office                        Field Supervisory                                                                            Technicians           N   ]A
                                                                                                                             V"
                                                                                                                             "       '




                     Is your Company:
                   MBE        WBE                     DBE
                                                                            MVBE/DBE                  4,
                                                                     MB
                                                                                                  Cjgfied by: W
                      Is this address the:
                              Branch Office
                                                                          ^                                      ^J ^            ( Please attach copies of all certifications.)

                                                                                                                         3ri ain Office                  Regional Office


            Name of Parent Company:

            Address of Parent Company:                                                  s>       (A

                                                                                                                                                                   ^
            Year Company Started:                                   Type of Company:                                                                                      Corporation
                                                                      Limited Liability Company
                                                                                     Sub Chapter S Corporation QPartnership
                                                                            w               OSole Proprietorship
            State of Formation:                        (V ) p                   f Or-                                        Date of Formation:

            Contractor / Business License #:                                                                             Expiration:                      (Attach list if needed. )

            State Sales Tax Registration Number:                                                                                                (Attach list if needed)

                    State Unemployment Insurance Number:                                                                                            (Attach list if needed)

                    Federal Employer ID Number

               B. OWNERSHIP INFORMATION:

                      List the Company owners, officers, major shareholders (major shareholder means persons owning 5% or more of
                      the stock of your Company): (attach list if necessary):

                                                                                                Driver’s License                                                              Percent
                     Name                                                                       No. or SSN                       Position                                     Owned
                                                  ~
            (1)                               J       Com 3r                                                                        £^-Sub\ -V                               JM / 00    %
            (2)                                                                                                                                                              0%
            (3)                                                                                                                                                               0%
            (4)                                                                                                                                                               0%
            (5 )                                                                                                                                                              0%


                                                                       Master Agreement for Subcontracting Services
                                                                                      Exhibit A - 1
                                                                            .
               Copyright 2005 ADT Security Services, Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 19 of 66




              tijca
                  Fire &
              Security
               ADT

               C. CURRENT BACKGROUND INFORMATION:

            Is your Company or any of its owners, officers or major shareholders currently involved in any arbitration or litigation?
               Yes      y
                           ^   io
            If yes, please explain:
            Does your Company have any outstanding judgments or claims against it?                             DYes
            If yes, please explain:
            Please list any pending litigation brought against the Company asserting that it failed to pay anyone.




            List any subsidiaries and/or affiliates of your company: (Attach list if necessary.)

                    Company Name                                                    Ownership                             Type of Company
            (1)
            (2)
            (3)

              D. HISTORICAL BACKGROUND INFORMATION:
                                                                                m             %
                                                                                                                 .
            Under what other names has your Companv operated? (Attach list if necessary
                    /
                 f r o /) <     Sccciniy      .    ) nron                 /^   -
                                                                                        )
                                                                                         rt .                            V#
            Has your Company or any of its owners, officers or major stockholders ever                     ,    leititioned fpr bankruptcy within the past ten
            years, defaulted, or been terminated on a contract awarded!)                                             o
            If yes, please explain:                                                                  \
                                                                               iw
            Have any of the owners, officers or major w
                                                       .
                                                                         stockholders   of your   Comj any^ever been indicted or convicted of any felony or
                                                                                                     |
                                                                       i. \ >
            other criminal conduct? DYes
            If yes, please explain:
                                                                                              J


            Have any of the owners, officers or major stockholders of your                                 mpany ever been investigated or found to have
            committed a violation of any federal, state, or local laws? DYes [                        SNO
            If yes, please explain:

                           M
                           1.
                           '




            Has your Company or any owners, officers or major stockholders ever been suspended, disbarred or otherwise precluded
                                                                                                             ^
            from pursuing public work or ever been found to be non-responsive by a public agency? DYes    fflNo
            If yes, please explain.




            Has your Company ever had a claim made against it for improper, delayed, defective or non-compliant work or failure to
            meet warranty obligations? DYes                                  No                      Eft
            If yes, please explain:




            Please list any completed litigation brought against the Company asserting that it failed to pay anyone.

                        m

                                                                      Master Agreement for Subcontracting Services
                                                                                    Exhibit A - 2
                                                                           .
              Copyright 2005 ADT Security Services, Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 20 of 66




               tqca
                   Fire &
                   Security
                   ADT
                   E. FINANCIAL INFORMATION:
                                                                                                        .
            Attach a copy of your latest audited financial statement If you do not have audited financials, please provide a copy of
            your latest Federal Tax Return. Your financial statement is strictly for evaluating your application to become an ADT
            Approved Subcontractor and will be treated confidentially,        If the attached financial statement is not for the
            identical Company named above, explain the relationship and financial responsibility of the Company whose financial
            statement is provided:




                   F. BANKING & CREDIT:
            Name of your Bank:                           QomrrerC.t
            Address:                                        E . /Ua in S&.                    ExVfn/ nnauP , /Ajy / / 7 7
            Phone:                   ( fa3i                )£
                                                                                      .
                                                                                / OAt(o
                                                                                           >

                                                                                         Contact Person,   nO            i                           ^
                                                                                                             ~ / l / lrX ^
            Amount of line of credit:    $               'JE. f t f )            C C) Amount Available: §>3D OOft - OQ Expiration date:
            Are there
                            ajr y open UCC filings against any Company assets? If yes, please explain:
                              \



            How is credit secured?:

            What is Company’s Dunn & Bradstreet Number?:
            D&B Rating:                               Pay Record:                                                                                 Date of Rating:
            Remarks:


            Name of Surety:
            Key Contact Person/Phone:
                                                               Infl /tfJ 'Surv.h Onm /ruy           '
                                                                                                                                                       %

            Bonding Capacity: Per Job
                                                             Jod/fs k.es) -h
                                                            $       '
                                                                                                                 Aggregate:                  $<
                                                                ^           1
                                                                                nm . on
                                                                                                                                     %
                                                                                                                                     %
                                                                                                                                                  } DOO. nrY ) . CD
                                                                                                                                                  W
                                                                                                                                                       /

                                                                                                            \;m                  m
                                                                                                                     /
            List three current major suppliers:
            (1)       Name:
                                           U)nc\hb                  fj< press
                      Address:
                                           fo Sox                   £ 93                  ^
            ( 2)
                      Contact:
                      Name:
                                           f       * !kr
                                                \ (> j

                                            CtnbvJ
                                                                ~
                                                                7/ n                  5             A
                                                                                                                 «pr
                                                                                                                                                               p    ?07*   $ <33'
                                                                                                                                                                           <        7051

                                                                                          *S;tfd%
                                                                                                                 '
                                                                    7Th                        )    >
                      Address:
                                                          Adoh r'                               -fouj dpcu no A) /                           Telephone:

                                                                                                            ^                                                                   / 100
                                                                        )                                                /

            (3 )
                      Contact:
                      Name:
                                           Care
                                               Him         Fa-set
                                                             MajoadisM /it
                                                                                                        yjf
                                                                                                                         ^       ^




                      Address:
                                           -
                                           3*1 £                 fn /miT/i /nulf ) A! /                                                      Telephone:
                                                                                                                                                               6,3/ - 3%3 - 975%
                      Contact:
            List three currentco.ntractors you do business with:
            0)        Name:                Wh T
                                           ""

                                                   ^
                      Adtss
                      Contact:
                                  :
                                       Sb          MZvh )IL                           RcX^ i            ffrurm ,rJQ du } f   >           V Jelephone‘
                                                                                                                                         /                      b3 (
            (2)       Name:
                                  % * AIOS£LU
                                       S
                      Address:
                                       ICO HG^ kett                               dr           Sj   (   oS3 e4   dy 1I 7<? /
                                                                                                                                             Telephone:
                                                                                                                                                              576 -3U - 2Soo
                      Contact:        '^
                                        Tom' Hoccjxno
            (3 )      Name:
                                           A4 id die
                                                 Coujitry Sfl /oools
                      Address:                                                                                                               Telephone:
                      Contact:
                                        Fhuifc florist a




                                                                            Master Agreement for Subcontracting Services
                                                                                           Exhibit A - 3
               Copyright 2005 ADT Security Services, Inc. All rights reserved     .
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 21 of 66




                  tqca
                  Fire &
                  Security
                  ADT

                      G. TRADES:


            Please list the type of work you are interested in performing and the geographic location(s) you would work in:
                                                             Description                                                               Geographic   Location
                                                                                                                               IXnilcd S-jtLi&£         >




                                                                                                                   .
            Indicate the size of project you are most competitive in performing (enter 1) Show in preference order (2,3,. ) other size                  ..
            projects you are capable of performing:
            Under $5,000                                             $50,001 - $100,000
            $5,000 - $25,000                                         Larger than $100,000
            $25,001 - $50,000                                        Other

            List labor unions that you have entered into collective bargaining agreements with: (Attach list if necessary )                         .   Aj/t
                                                                                                                                           Agreement Expires on
              Local Number                                                           Union Name                                                  (date)




                  H. PERSONNEL, QUALIFICATIONS & TRAINING:
                                                                                                                        tte
                                                                                                                         \        %
            List key office personnel and field supervisors - please indicate if you have security and/or alarm industry
            experience: (Attach list if necessary.)
                                                                                                                              %
                                                                                                                   %
                    Name                                                 Position                                      Experience
                                                                                                                ^
                                                                                        |
                                                                                 (Managec
                                                                               Technician?
                                                                                                            ilar   ^wSfeire              Electrical          Patrol or


            0)
            (2)
                   A*          Coro
                   IKerosay C -oaVJl
                                                                         QcxL\ \ Ajr<Af   ^             Alarm
                                                                                                            %
                                                                                                                      Alarm              Contract
                                                                                                                                            or
                                                                                                                                                              Guard
                                                                                                                                                             Service


                                                                                                                                                               $
            (3 )
                           —TrO o.b)                                                                    i
            (4) 9t \\               %? a n r                          Soillcir felA
            (5 ) (VU \A
                                                                  ^ iLNtor                    QhfzMs-                                                          IO
            Is the company licensed as a general, electrical or specialty contractor? (Attach copies of all pertinent business licenses )                           .
                      do
            Trade Association Memberships:

                   AST S
                                '   ~




            List local ojfnational accredited training programs in which you participate:
                         m.

              I.     ALARM & SECURITY INDUSTRY EXPERIENCE:
            How many years has the company been in the security and/or alarm business?
            What kinds of security alarm equipment (Ademco, Silent Knight, Burle, Casi-Rusco, etc ) is your Company qualified to
            install, inspect and/or service? (Attached list if necessary )                .
                                                                                                                                  .             ^       ‘
                                                           Manufacturer / Brand                                             Years                Trained or
                                                                                                                          Experience            Manufacturer-
                                                                                                                                                 Certified?
            d)
            (2)
            (3)
            (4)
            (5)




                                                                      Master Agreement for Subcontracting Services
                                                                                    Exhibit A - 4
                                                       .
              Copyright 2005 ADT Security Services, Inc All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 22 of 66




               tifca
               Fire &
               Security
               ADT

               J.     SERVICE AND/OR INSTALLATION WORK:

            How many accounts does your company service now?
            How many service and/or installation jobs does your company now complete daily?
            How many more jobs could your company handle each business day and still meet ADT’s goals for
            timely service for its customers?
            Do you offer 24 hour emergency service? (Required in some areas )                           .
                Yes                                           No
            Do you provide Saturday service as a normal business day? (Required in some areas.)
               Yes                                            No

               K. COMPUTER CAPABILITIES:
            ADT Approved Subcontractors may receive requests for service via postings to an ADT Website. To participate in the
            electronic system, your Company must have a combination of computer, peripherals and software that will allow you to:
                    Access the Internet, download, and print files from it (high speed access is desirable).
                    Open and use Excel spreadsheets.
                    Receive e-mail.
            Does your company now have the computer capabilities described above?
               Yes                                            No
            If no, do you intend to secure such capabilities in the near future? If yes, please -stale when.
               Yes                                            No                               Date Anticipated:           ^
                                                                                                              m.               %
               L.    SAFETY:
                                                                                                                                   %
            Does your Company have a written safety policy?               |No
                                                                    A
                                                                     ? @Yes
            Does your Company hold regular documented safety meetipgs|                                             QNo;>               W
            Does your Company provide safety training for all employees?
                                                                                                        ^
                                                                                                     Q es      ^^
                                                                                                                       .
            Does your Company have any other safety programs?Jlf yes piease describe )
            Describe:                                                         Jrw
                                                                                             d
                                                                                                 ^   %
                                                                                                                           QYes 0No

            What is your Company’s workers’ compensation Experience Modification Rate (“EMR”) for the past three years?


            Has the Company ever been investigatedl
                                                 |                                  |   or   founpfto       have5 /cormmitted, a serious OSHA violation (see:
                         .
            www.osha qov/oshstats /)? DYes
            If yes, please explain:                                                 ^                          fflNo



              M. DRUG AND BACKGROUND SCREENING:
                                                                                                                                            i
            Does yourGompany currently provide drug and criminal background screening for all employees?                                   fflYes DNo
            If you answered no, please note that ADT requires all Subcontractor employees to meet or exceed ADT’s substance and
            criminal background screening prior to commencing any work. Is your Company willing to abide by ADT’s policy? (A copy
            of ADT’s policy is attached.) |          J
                                                   Jr
                               ^
              N. TRADE REFERENCES:
                                   §11%         m-


            Attach a list of current major projects giving name of project, address, owner, architect, general contractor, contract
                                                                                    .
            amount, scope of work and scheduled completion (Include contact people and phone numbers.)

            Attach a list of completed major projects giving name of project, address, owner, architect, general contractor, contract
            amount and scope of work. (Include contact people and phone numbers)

              O. INSURANCE:

            Does your Companycarry insurance policies that meet or exceed the requirements set forth in the attached insurance
            specifications? BlYes                                               No
            If no, please explain:




                                                                     Master Agreement for Subcontracting Services
                                                                                   Exhibit A - 5
                                                         .                .
              Copyright 2005 ADT Security Services, Inc All rights reserved



                             ~'
                       7iT
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 23 of 66




               tijca
               Fire &
               Security
               ADT

               P. MISCELLANEOUS:

              Please include any additional information you feel is important in the evaluation of your company for inclusion in the
              ADT Approved Subcontractor program:




                                                                                 COMPANY CERTIFICATION
            I am an officer, director, or owner of the Company and have sufficient knowledge to complete this questionnaire I have              .
            attempted to answer all questions in a full and complete manner to assure that the answers are not in any respect
                          .
            misleading I recognize that ADT will be relying on the accuracy of the information supplied in the responses in this
            questionnaire when deciding whether to permit the Company to bid and in awarding work to the Company.

                                                   V»L(vv                        MT                                     \f > A \ 20
            Dated at (location):


            Name of Company:
                                                                 .
                                                              vjss

                                                            (City 'S State)
                                                                                                       the       day of (
                                                                                                                            (month)
                                                                                                                                      O
                                                                                                                                          ^         (year)


            Completed by:
                                                wt
                                             (Signature'
                                                                                                              /HjiOG&k&l 'J. C/ yZo
                                                                                                               (Narpe Printed)
                                                                                                                     ^
            Title:
                                            (must /be signed by an officer of the Company) ,,/


                     NOTARY ATTESTATION REQUIRED

                                                  STATE OF


                                                  COUNTY OF
                                                                             #

                                                                           H being duly s. - ilk deposes and says that the information provided herein
                                                                           I                     V/A

                                                      Cfi-o                                            "
            is true and sufficiently complete so as to not be misleading

            Subscribed and sworn before me this                      ,     lLl       day o         Anp A \
            Notary Public:
            Residing at (city & state):
            My commission Expires:
                                                                          'I     .      N3   Y
                         4
                                          %i                         / /
                                                               g lfe U

                      I,
                                                                                      ^«006053781




                                                                         Master Agreement for Subcontracting Sen/ices
                                                                                       Exhibit A - 6
                                                  .    .
              Copyright 2005 ADT Security Services Inc All rights reserved   .
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 24 of 66




                                                                                     EXHIBIT B

                                                                         WORK AUTHORIZATION

             SUBCONTRACTOR NAME:                                                           Arrow Security

             SUBCONTRACTOR NUMBER:                                                         Oracle #15494

             NAME OF PROJECT:                                                              Guard Response Services under $25,000

             PROJECT BEGIN DATE:                                                           To be determined by local office

             PROJECT COMPLETION DATE:                                                      To be determined by local office

             LOCATION OF PROJECT:                                                          States of PA, NY & NJ (licensing may apply)

             ADT PROJECT SUPERVISOR NAME AND                                               Shannon Ackerman 585-359-5883
             CONTACT INFORMATION (CHANGE ORDERS
             MUST BE APPROVED AND SIGNED BY THIS
             PERSON):


             A. SCHEDULE: Subcontractor shall complete the Work according to the schedule provided above. ADT
             shall review the Work and report any deficiencies to Subcontractor. Subcontract6r%vill .correct the
             deficiencies and insure that the Work has been completed to ADT’s satisfaction and in conformance with
             all specifications on or before Month, 2008.

             B. DESCRIPTION / SCOPE OF WORK:

                 Guard Response Services under $25,000


               .
             C FEES: ADT shall pay Subcontractor for the Work as follows;

             1) Lump Sum: $0.00                                                                           V
             2) Milestone Payments: $0.00 payable upon completion of X% of the work.

             3) Unit Payments. Units defined as W
                                                              £
                                                m paid as $0(00 per unit.
                                                                             v           JF
                          The invoicing by Subcontractor for thegyVorlf and the payment of such invoices by ADT shall be
                                                                                 ^
                          done in accordance with the terms set forth in this Agreement. In the event that the guidelines
                          established;by ADTare changed or altered by ADT after the project has begun, Subcontractor
                                                                             ;

                                     |ontinui|jg with the Work, present a written price adjustment with an explanation of
                          will, before
                                             ^
                          additional costs if ap to ADT. Any such modifications in project scope or cost must be approved

                                                   ^ ^r
                                                   *
                          in writing by AD rior to commencement of the Work as modified.

             4) Subcontractor will carefully review all the Work and material specifications.

                    IN WITNESS WHEREOF, this Exhibit has been accepted and agreed to by the parties hereto as
             evidenced by their signature below as of the Effective Date of the Agreement.

             ADT SECURITY SERVICES, INC. (“ADT”)
                                                                                                               ^
                                                                                           Arrow Securityr Subcontractor

                                                                                           By:
                                    (Signature)                                                           (Signature)         u
                                                                                                      /
             Name Printed:                                                   U/MOA         Name Printed:                      3     Co/t>
             Its:
                    Vice President oft Authorized DeSgnee                                  Its:      pros l X t A
                                                                                                  Proprietor / Owner / Vice President




                                                                    Master Agreement for Subcontracting Services
                                                       .                 .
             Copyright 2005 ADT Security Services, Inc All rights reserved
                                                                                  Exhibit B 1-
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 25 of 66




                                                                                  EXHIBIT C

                                                MULTIPLE SERVICES OPERATIONAL SUMMARY

              SUBCONTRACTOR NAME:                                                           N/ A

             SUBCONTRACTOR NUMBER:                                                         N/A

             NAME OF PROJECT:                                                               N/A

             PROJECT BEGIN DATE:                                                            N/ A

             PROJECT COMPLETION DATE:                                                       N/ A

             LOCATION OF PROJECT:                                                           N/ A

             ADT PROJECT SUPERVISOR NAME AND                                                N/ A
             CONTACT INFORMATION (CHANGE ORDERS
             MUST BE APPROVED AND SIGNED BY THIS
             PERSON):




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 1
                                                      .
             Copyright 2005 ADT Security Services, Inc All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 26 of 66




              I. ALL SUBCONTRACTORS

                    [X] Service/Residential
                    and Small Installation                         ^     Medium to Large
                                                                          Installation
                                                                                                         Inspections            M Guard or Patrol
                                                                                                                                    Response


              THE FOLLOWING PROVISIONS APPLY TO ALL SUBCONTRACTORS.

              A. SERVICES: Services for installation, inspection, security guard response or patrol, equipment repair,
              and/or maintenance service (the "Work”) may be requested by ADT issuing written document(s) as
              described in Paragraph I., B. below.

              B. JOB REQUESTS: ADT shall request services by issuing a written document(s) detailing the scope of
              the work and the fees to be paid to the Subcontractor. These written document(s) may include any form
              of work or service order then in use by ADT, such as:

                          Service Ticket,
                          Job Summary,
                          Service Job,
                          Work Order/Invoice,
                          Service Ticket/Invoice,
                          Work Order,
                          Change Orders,
                          Customer Worksheet
                          Rider for Additional Service
                          Estimating / Customer Order Worksheet (Form 2275)
                          Customer Blue Prints                                                          A%
                          The foregoing documents when presented individually or in combination by ADT to Subcontractor
                          along with a completed Work Authorization (Exhibit B). "shall constitute a “Work Order” as
                          discussed in the Agreement.              *                         *                              %
                          Upon invoicing ADT for the Work completed, Subcontractor must reference the forgoing
                          document(s) as part of the Subcontractor invoicing process. Any services required outside those
                          requested within the initial scope of the work shall require additional approval by ADT prior to
                          commencing the Work.          #

             C. SUBMITTING SUBCONTRACTOR INVOICES: Unless otherwise set forth in the Contract
             Documents, Subcontractor #shall lubmit Subcontractor invoicing and a signed Customer
                                                                     ^
                                                                                                 ^
             acknowledgement form within tftirty (30) business days after completing the Work. Subcontractor
             acknowledges that ADT is under no obligation* to pay invoices not submitted within the foregoing
             timeframe. ADT and#Subcontractor utually agree to work cooperatively to resolve any disputed
                                                                         -   ^% ^
             Subcontractor invoices wifcjfbrty five ( y usiness days of receipt by ADT. "Subcontractor invoices (in
             the case of a disputecl invoice, the undisputed portion of such invoice) shall be payable within thirty (30)
             days of receipt by ADi .ADn halLt»euentitled to apply a two percent ( 2%) discount with respect to any
                                                  ^           ^
             invoice payment remittedlto Subcontractor within ten (10) days of the invoice date "                               .
                                                          W.-'-V v
                                                               '




             D. EXPENSES: Subcontract
                                                          •




                                              is solely responsible for Subcontractor’s own business and travel
                                                               ^
             expenses and is not eligible for reimbursement of any such expenses unless previously approved in
             writing by ADT. ADT shall reimburse Subcontractor for such pre-approved expenses upon receipt of
             invoices (in a form approved by ADT ) accompanied by actual receipts itemizing and evidencing these
             expenses.

             E. TRAVEL CHARGES: ADT will reimburse Subcontractor for travel in the following geographical areas:
             List the geographical areas here.

                          Approved travel charges will be paid as follows:

                          $ 0.00 per mile beyond 0.00 miles from the Subcontractor’s office                             .
                          $0.00 per hour for distances greater than 0.00




                                                                         Master Agreement for Subcontracting Services
                                                                                       Exhibit C - 2
                                                 .   .
             Copyright 2005 ADT Security Services Inc All rights reserved    .
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 27 of 66




              II. SERVICE / RESIDENTIAL AND SMALL INSTALLATION


                     ^  Service/Residential
                     and Small Installation
                                                                      Medium to Large
                                                                       Installation
                                                                                                       Inspections       Guard or Patrol
                                                                                                                             Response



              THE FOLLOWING ADDITIONAL PROVISIONS APPLY TO SERVICE/RESIDENTIAL AND SMALL
              INSTALLATION SUBCONTRACTORS.

              A. SCHEDULING: Subcontractor shall contact ADT’s Customer to schedule the Work within one (1)
              business day of receiving a request for the Work from ADT. If, when the Subcontractor is scheduling the
              Work with ADT’s Customer, the Customer requests an appointment date greater than two (2) business
              days out, Subcontractor shall re-confirm that schedule with ADT’s Customer within 24-hours of the
              scheduled appointment date and time.

              B. TIMELINESS: Subcontractor shall arrive at the Customer site at the scheduled time as agreed with
              ADT’s Customer. If for any reason Subcontractor cannot meet the scheduled date and time,
              Subcontractor must make every reasonable effort to contact ADT’s Customer prior to the scheduled time
              to re-schedule with ADT’s Customer. The ADT National Dispatch Center (NDC must be notified that the
              previously committed schedule cannot be met. Subcontractor, upon contacting ADT’s Customer and
              rescheduling, shall notify the NDC of the revised scheduled date and time.
                                                                                                                     ^
              C. SERVICES DELIVERY: Subcontractor shall perform the Work within three (3); business days of
                                                                                                                                        k
              receiving a request for the Work from ADT, or at any other designated time frame as directed by ADT.
              ADT recognizes that scheduling conflicts may exist with Customer schedules which may result in not all
              requests for the Work being completed within three ( 3) business days. Nevertheless, Subcontractor shall
              make every reasonable effort to complete service delivery ^tol DT’s Customers on 80% of all accepted
              requests for the Work within the three (3) business day period.                           ^
              D. SERVICES BACKLOG: Subcontractor shall matedyei reasonable effort to ensure that no more  ^
              than 5% of the requests for the Work that are classifie#as ffistan3| i                  ^          ^
                                                                                       (pot complete) are no older than
              five (5) business days. Requests for the Work that are older than ten (10) business days shall be referred
                                                                           ^ and further clarification.
              to the National Dispatch Center (NDC) for additional instructions

                .                                                             ¥
             E ON AND OFF TEST CONDITION/TEs SIGNALS: Subcontractor shall, upon arrival at the Customer
             site, contact ADT’s voice response           (             terminal VRJJJand
                                                                     place the Customer’s system in test condition. In
             performance of the Work, the Subcontractor must send a test signal on any and all protective devices that
             were repaired, serviced, installed, orfjpgraded during the performance of the Work The Subcontractor        .
             into service and normal operating condition.         ^           ^
             shall, after completing the vyork Temoy the system from test condition and place the Customer site back
                                                                                            J?
             F. FIRST TIME FIX: jSubcpQtractor s|all maintain sufficient repair parts inventory to allow it to achieve an
             eighty-five percentg  ^85% j^jjret time fiSjratio, for the ADT Customer equipment for which it provides
             equipment repair/maintenance services.                           Ifs
                                                             ^used herein, the term “first time fix” means Subcontractor will
             not need to make an
                                               ^^ ^ ^ ^ ^
                                        tupi|| p|      p4 ame equipment problem within 30 days of providing equipment
             repair and/or maintenance services In response to the initial request for the Work. Return site visits for
             failure to have sufficient inventory to effect repairs will be paid at one-half (1/2) the hourly rate. Sufficient
             parts inventory shall include^repair parts that Subcontractor has experienced to be frequently defective
             and require replacement, including, but not limited to, alarm control panels, motion detectors, keypads,
             alarm sirens, glass break detectors and other items as experience dictates and shall include items
             classified as supplies, including, but not limited to, contacts, wire, wire fasteners, electrical boxes, and
             transformers.

             G. SUBCONTRACTOR TOOLS AND EQUIPMENT: Subcontractor shall obtain and maintain, at a
             minimum, the following tools and equipment: telephone, cell phone, 24/7 fax number, e-mail address,
             access to the internet, and sufficient repair parts inventory (as described herein in Section II.M(3).
             H. WARRANTY: Subcontractor warrants the workmanship of the Work to ADT for a period of thirty (30)
             days from the date of completion of the Work.

             I. AFTER HOURS /HOLIDAY/EMERGENCY SERVICE: Subcontractor (shall / shall not) perform the
             Work after “normal business hours” as defined below in Section II M(1).                        .
                       ( 1)      The term "Holiday” means the U.S. Federal Holidays observed by the United States Office of
                                 Personnel Management. For a current list of U.S. Federal Holidays please visit
                                 http://www.ODm.aov/fedhol/index.asp.

                       ( 2)      “Emergency Service” shall mean Subcontractor is on call twenty-four (24) hours/day and
                                 seven (7) days/week, and that the Subcontractor shall arrive at the Customer site within three
                                 (3) hours, distance permitting, of receiving a request for the Work from ADT. Subcontractor
                                 shall provide and maintain with ADT the necessary contact phone number(s) and
                                 Subcontractor employee( s) name(s) to dispatch for After Hours/Holiday/Emergency Service.


                                                                      Master Agreement for Subcontracting Services
                                                                                      Exhibit C - 3
                                                                          .
             Copyright 2005 AOT Security Services, Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 28 of 66




             J. CUSTOMER INVOICE DOCUMENT: Subcontractor shall bill Customer at ADT retail prices on such
             form as approved and in use by ADT at the time services are rendered. Should Customer invoice form
             be a multiple part document, Subcontractor shall distribute copies based on ADT policy at the time
             services are rendered.

              K. ADT RETAIL CUSTOMER PRICING: ADT retail pricing to its Customer is for the first one-half hour
              (30 minutes ) and thereafter in quarter hour (15 minutes) increments. Subcontractor will always bill the
              services rendered at the then prevailing ADT retail rate.

             L. EQUIPMENT MARK-UP TO ADT CUSTOMER: Repair parts are priced to the ADT Customer at cost
             multiplied by 2.5          .
             M. CUSTOMER FINANCIAL RESPONSIBILITY: The request for the Work will indicate Customer’s
             financial responsibility. Subcontractor shall price the Work to Customer as indicated in this document.
             Failure to follow pricing instructions shall result in an adjustment to Subcontractor’s invoice in the form of
             a non-payment memo or other such form in use by ADT at the time services are rendered.

                           (1) Maintenance Services:
                                 (a) ADT shall pay Subcontractor a fixed rate of $0.00 for any properly completed request for
                                     the Work or as set forth in Paragraph M(2) below.
                                                                                                                              0.
                                 (b) Unless otherwise agreed by the parties under a specific requester the Work, ADT shall
                                     pay Subcontractor for on job site-time on an hourly ( one houifminimum) basis. If
                                     performance of maintenance services, the Work, exceeds one (1) hour,, on job site time,
                                     ADT shall pay for each additional fifteen (15) minute increment. If the ,Subcontractor
                                                                                                                                            -
                                     provides After Hours/Holiday/Emergency services, as described in the request for the               ^
                                     Work, ADT shall pay Subcontractor a one (1) hour minimum (on job-site time) at the
                                     agreed After Hours/Holiday/Emergency rate
                                     each additional fifteen (15) minute increment.

                                       Normal Business Hours
                                                                                                        ^
                                                                                    Beyond one (1) hour, ADT shall pay for


                                                                                                         0 AM tb;0 PM Monday through Friday
                                                                                                     mm
                                        After Hours/Holidays 0 AM to 0 PM                          \%                   ^
                                                                                                                        ' 4

                                        The rates are as follows: \
                                         First Hour (1 Hour Minimum )
                                                                             tig
                                                                                                              y Each Additional (15 Min. Increment)
                                            Normal Business Hours                                                $0.00 per 15 Minutes
                                                               /
                                                               /   iff       wjk
                                                           '
                                                                  iEmergency $0.00 /Hour
                                            After Hours?/iHolidays|                                              $0.00 per 15 Minutes
                                                                                   *% .. . . -
                                                                                             .


                          (2) Installation and Upgrade Services: Unless otherwise agreed by the parties under a specific
                          Work Order ADT^ shall pay Subcontractor a fixed rate for installation of a wireless or hardwire
                          basic package* , consisting of onefpSntrol panel, one keypad, one motion or glass break sensor,
                          two door sensdrsAcyaae audible device. ADT shall pay Subcontractor for each additional
                          wireless or hardwire device installed beyond those contained in the basic package.

                                            Hardwire Kit $0.00                           $0.00 each additional device

                                            Wireless Kit $0.00                           $0.00 each additional device

                          (3) Material: If the Subcontractor supplies repair/upgrade parts from Subcontractor’s own
                            inventory to complete the Work, ADT shall reimburse Subcontractor for any Subcontractor
                            supplied part(s) at the Subcontractor ’s cost plus 0% as evidenced by actual receipts of
                            Subcontractor’s costs for the parts. For ADT to consider reimbursement, Subcontractor’s actual
                            receipt(s) must be attached to Subcontractor ’s invoice submitted to ADT for payment
                            consideration.

                          (4) Customer “No Shows”: Should the ADT Customer fail to honor the agreed scheduled
                            appointment date and time, Subcontractor shall be paid 30 minutes of Subcontractor’s time at
                            the applicable hourly rate. However the Subcontractor must demonstrate that there was a
                            confirmed or reconfirmed scheduled date and time.

                          (5) Customer 3-Dav Right of Rescission. In the event that the ADT Customer elects to
                            exercise his/her 3-Day Right of Rescission after an installation appointment has been
                            scheduled, Subcontractor shall be paid 30 minutes of Subcontractor’s time at the applicable
                            hourly rate. However the Subcontractor must demonstrate that there was a confirmed or
                            reconfirmed scheduled date and time and must tender the cancelled ADT Customer contract to
                            ADT within five (5) business days of the date of cancellation.
             N. SALES TAXES: Purchase of services, the Work, from Subcontractor will be treated as a purchase for
             resale. Accordingly, Subcontractor is exempt from collecting state and local sales tax on the sale of



                                                                         Master Agreement for Subcontracting Services
                                                                                       Exhibit C - 4
                                                      .
             Copyright 2005 ADT Security Services, Inc All rights reserved   .
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 29 of 66




              chargeable services to ADT and will be provided (upon request) with a sales tax resale exemption
              certificate where applicable.




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 5
                                                      .                  .
             Copyright 2005 ADT Security Services, Inc Ail rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 30 of 66




              III. MEDIUM TO LARGE INSTALLATIONS:


                             Service/Residential                     M Medium to Large                   Inspections
                                                                                                                       Guard or Patrol
                           and Small Installation                            Installation                               Response


              THE FOLLOWING ADDITIONAL PROVISIONS APPLY TO MEDIUM TO LARGE INSTALLATIONS.

             A. SERVICES: ADT shall assign a Project Supervisor to provide the Subcontractor all the information
             and documentation about each project necessary to bid or complete the Work.

                           (1) Bid Acceptance: Acceptance of the Subcontractor’s bid shall be evidenced by ADT issuing
                           a written document(s) setting forth the project specifications and description of the Work.

                           (2) Compensation: Compensation shall be mutually agreed upon between the parties and set
                           forth in the Bid Acceptance documents referenced above.

                           (3) Change Orders: Any changes in the description for the Work must be in writing and must be
                           approved and signed by ADT prior to beginning the modified the Work.

                           ( 4) Time: Time is of the essence to complete the Work.

                                        (a) Subcontractor agrees to punctually and diligently perform all parts of the Work at the
                                            time scheduled by ADT, which shall be subject to change by* ADT as deemed
                                            necessary or convenient to the overall progress of the Work. Subcontractor shall
                                            also, as soon as practicable, prepare and obtain approval of all shopjdrawings and
                                            samples required by the Work, and do all things necessary and incidental to the
                                            prosecution of the Work at the proper time.
                                                                                                       \
                                        (b) No extension of time specified for completion will be made in consideration of delays
                                                                                                   -
                                            or suspensions of the Work dueltqithe fault or negligence of the Subcontractor. No
                                            extension of time, for any cause whatevefjisHal|    | be claimed by the Subcontractor
                                            unless Subcontractor shall have macie written request to ADT for such extension
                                            within 48 hours after the cause for suqh ^ extension occurred. No grant of an
                                            extension shall be vapd|pr effective unless it#i in writing signed by ADT    .
                                                                             M                M
                                                                                                         ^,
                                                                                                        Jf
                          (5) Acceptance of the Work: ADT shalljjat its discretion inspect the Work of the Subcontractor
                          during and upon completion of the                          WorlCf
                                                                                              ^^
                                                                   a shall promptly report, in writing, any deficiencies to
                          the Subcontractor. Subcontractor will prompf correct the deficiencies and ensure that the Work
                          is completed on schedule and completed to AQjjrs satisfaction.
                                                                                 1
                          (6) Warranty: Subcontractor warrantslthe delivered services the workmanship to ADT for a
                          period of ninety (90) days fronr the date of service delivery.

                          (7) Prime Contract: Subcontractor acknowledges the availability of a complete copy of the
                          Prime Contri ay lMsfe>locaLfi ld office, and acknowledges Subcontractor’s responsibility to
                                                %         ^          .

                                                                                 ^
                          have read all portions therein pertaining to the Work. Subcontractor agrees to be bound to ADT
                          by the terms of said Prime Contract insofar as each and every part thereof is applicable to this
                                                           ^
                          Agreement. Subcontractor herewith assumes toward ADT any and all obligations applicable to
                          Subcontractor’s Worklwhich, by the foregoing Prime Contract ADT assumes toward the ADT
                          Customer or any other party in interest.

                          (8) Payment and Performance Bonds: If required by the Prime Contract or by ADT, before
                          entering upon the performance of the Work, the Subcontractor shall furnish Payment,
                          Performance and Labor and Materials Bonds, each in the amount of one hundred percent (100%)
                          of the contract price, as security for the faithful performance and payment of all the
                          Subcontractor’s obligations under the Agreement and Prime Contract. These Bonds shall remain
                          in effect at least until one year after the date of completion of the Work, except as otherwise
                          provided by law or by the Prime Contract. Subcontractor shall also furnish such other bonds as
                          are required by ADT. If the surety on any bond furnished by Subcontractor is declared a bankrupt
                          or becomes insolvent or its right to do business is terminated in any state where any part of the
                          Work is located, Subcontractor shall within seven ( 70 days thereafter substitute another bond and
                          surety, which must be acceptable to ADT and/or the ADT Customer. All bonds required by the
                          Prime Contract to be purchased and maintained by Subcontractor shall be obtained from surety
                          companies that are duly licensed or authorized in the state in which the Work is to be performed
                          to issue bonds for the limits so required. Such surety companies shall also meet such additional
                          requirements and qualifications as may be provided in the Prime Contract.




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 6
                                                  .                      .
             Copyright 2005 ADT Security Services Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 31 of 66




             IV. INSPECTION WORK:

                              Service/                               Medium to Large            El Inspections          Guard or Patrol
                         Residential and                              Installation                                       Response
                        Small Installation

             THE FOLLOWING ADDITIONAL PROVISIONS APPLY TO INSPECTION WORK.

             A. SERVICES: Subcontractor shall perform alarm system inspections, the Work, for those Customers
             designated by ADT. The Work shall be made at the intervals designated by ADT and the tests shall be
             made in accordance with the specific U.L. and/or N.F.P.A. standards specified by ADT.

             If the Work is for a fire alarm panel, the alarm panel operation will be verified and the peripheral devices
             including smoke detectors, heat detectors, manual pull stations, waterflow switches, tamper switches,
             bells, horns, visible annunciators, valves and other applicable devices shall be tested at the frequency
             specified by ADT. Subcontractor shall test and replace batteries when necessary. Subcontractor shall
             immediately advise the ADT National Dispatch Center (ADT NDC) of any test failures or repairs
             necessary to the Customer’s system.

             Subcontractor shall provide ADT’s Customer and ADT with a written record of the Work made on such
             document as specified by ADT hereinafter referred to as the “inspection report^ The Customer will be   .
             asked to sign the inspection report to acknowledge completion of and the results* of the Work. One copy
             of the inspection report will be left with the Customer and the signed original will be retained and provided
             to ADT along with Subcontractor invoicing. If ADT’s Customer denies access, or desires the tests to be
             done at some later time, the matter will be referred to ADT. In the event a system failure or impairment is
             detected during the test, Subcontractor shall immediately notify ADT’s NDC of the situation. This will be
             included on the inspection report and the Customer so notified when the Customer's representative is
             asked to sign the inspection report.
                                                                                                       V
                          ( 1 ) Voice Response Terminal ( VRT ) Access Procedures: The Subcontractor shall initiate

                                                                                         ^^ 5
                                each inspection by first calling the VRT I egub.contractor will assign himself/herself to the
                                Work through the Account Menu and indicate he tesfet!me.p;. At the conclusion of the Work,
                                                                                                       ;


                                the Subcontractor shall access the VRT and enter the Test Result Menu. The Subcontractor
                                shall verify that the test signals sent from ADT’s Customer site are identical to the test signals
                                received. The Subcontractor shall, after completing%e Work, remove the system from test
                                condition and place the Customer site back into service and normal operating condition.
                                                                         jf          JL
                          (2) ADT’s Cause and Resolution Codes: Subcontractor shall use the ADT standard Cause
                              and Resolution Codes as - designated by ADT for the Work performed.
                                                           jingle
                                                           ,
                                                                                            S
                          (3 ) Timeliness: Subcontractor shall perform the Work during the calendar month scheduled as
                               designated by ADT.

                          (4) Compensation:                    :   Compensation  .shall be mutually agreed upon between the parties and set
                                          -isf
                              forthi fallows:
                                 ( a) ADT        shallfjjayIhe
                                                        ^ Subcontractor a fixed rate of $0.00 for any properly completed the
                                 Work. The fixed rate shall include         units or devices as herein defined. Performing the
                                 Work on additional units/devices shall be paid at the rate of $0.00 per unit/device.




                                                                     Master Agreement for Subcontracting Services
                                                                                   Exhibit C - 7
                                                      .                  .
             Copyright 2005 ADT Security Services, Inc All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 32 of 66




                                 (b) Inspection unit values are as follows:


                                                          Item or Device                                           Unit Value
                    1 .        Building (travel, paperwork, etc.)                                                      1
                    2.         Controls ( McCulloh transmitter, etc )             .                                    1
                    3.         Aero (normal pump test)                                                                 1
                    4.         Waterflow, Wet                                                                          1
                    5.         Waterflow, Dry (includes air and flow)                                                  1
                    6.         Shut off Valves ( OS&Y, PIV, BFY, wall valve)                                           1
                    7.         Smoke Detectors (spot type)                                                             1
                    8.         Smoke Detectors (beam type)                                                             2
                    9.         Smoke Detectors (duct type)                                                             1
                    10.        Smoke Detector air cleaning                                                             1
                                                                                                                       /2
                    11.        Smoke Detector disassembling & cleaning in place                                        2
                    12.        Smoke Detector removal, disassembling & cleaning                                        3
                    13.        Fire Thermostats                                                                        1
                    14.        Manual Pull Stations                                                                    1
                    15    .    Each Supervisory Device ( Exceptions: Gravity tanks calculated on a case
                                                                                                                       1
                               by case basis)
                    16.        Horns, Bells, Horn/Strobes, Strobes (normal condition devices)                       1 per 10
                                                                                                                    devices
                    17.        Each Burglar Alarm Protection (visual & mechanical check )                             Vz
                    18    .    Each Burglar Alarm Protection (complete set-up & test back to control setfl
                                                                                                         -
                                                                                                                       1
                               and possibly central monitoring station)
                    19.        ADT Four Page Fire NFPA® Inspection Form F5011 01                      -                1
                    20.        Municipal or Other Special Fire Forms                                                   1

             B. MATERIAL: If the Subcontractor supplies repair/upgrade parts from Subcontractor’s own inventory to
             effect completion of the Work, ADT shall reimburse Subcontractor for any Subcontractor-supplied part(s)
             at the Subcontractor’s cost plus ten percent (10% )j§Sf
                                                                  | |  idenced bytactual receipts of Subcontractor ’s
             costs. For ADT to consider reimbursement, Su6cbntf
             Subcontractor’s invoice submitted to ADT for payment corfsiderationT                     ^^
                                                                   |ctop § Uatereceipt(s) must be attached to  .




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 8
                                                      .
             Copyright 2005 ADT Security Services, Inc All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 33 of 66




              V: GUARD RESPONSE SERVICES:


                             Service/Residential                             Medium to Large                                £3 Guard or Patrol
                          and Small Installation                                                              Inspections
                                                                              Installation                                       Response


              THE FOLLOWING ADDITIONAL PROVISIONS APPLY TO GUARD AND/OR PATROL RESPONSE
              WORK.

              A. SERVICES: Subcontractor shall provide alarm response services and investigation, the Work, to
              alarms at ADT Customer’s premises location as directed/dispatched by ADT.

                    (1) The Work: Shall include, without limitation:

                                           (a) Responding, as dispatched by ADT, to an alarm signal from an ADT Customer’s
                                           premises (“Premises”) unarmed with properly trained and licensed personnel (“Guard”)
                                           between the hours of:

                                           Hours TBD PM to TBD AM - Monday through Friday

                                           Hours TBD PM to TBD AM                         - Saturdays, Sundays, Holidays*
                                                                   .
                                           * Holidays mean U.S Federal holidays observed by the United States Office of Personnel Management. For a
                                           current list, please visit http://www.oDm.gov/ fedhol/index.asp.

                                 (b) Conducting an Investigation of the Premises as follows:

                                                                                              -
                                                     1. Exterior Investigation A drive through of the parking facilities and any fenced
                                                     site yard. An inspection of the buildin|| exterior and visual checks of doors and
                                                     windows from his/her vehicle. Guard will follow up by providing a physical check
                                                     of all exterior doors and windows tc) determine if all are secure       .
                                                     2. Interior Investigation If keys% e" p
                                                                                             '-
                                                                                                            ^   ideBPt
                                                                                                                     '
                                                                                                 h§ Guard will enter the building
                                                                                                       ^
                                                     and check for any signs of damages or forced entry. All interior doors will be
                                                     checked to see if they are secure.
                                                                                           *

                                       (c) Guard will promptly notify the,fdesignated ADT representative of the results of the
                                       investigation.
                                                                         I
                                           (d) ADT will notify LocaLAuthorities iPassistance is required.

             B. GENERAL AND REPORTING REQUIREMENTS #
                                                                             Hk                    ¥
                                                           '
                                                                       % /// //// :
                                 ( 1) Upgn being dispatched   by ADT, the Guard shall respond to the Alarm by arriving at the
                                      premises where the Alafrhtactivated as soon as lawfully possible.
                                       '

                                                       .  JL                          Y
                                 (2) The Guard' shalllresporib within two hours of dispatch unless otherwise specified under
                                      the UL requ|rements^6r local regulations, (‘subject to negotiation based on instances of
                                      acts of God biiother events such as wildfires or remote geography)

                                 ( 3) The Guard shall call in to ADT his /her arrival at the Premises.

                                 (4) Upon arrival, the Guard shall, together with the local police officer who will also be
                                     dispatched to the Premises, attempt to identify the cause of the Alarm and promptly notify
                                     ADT of such cause or, if no cause can be determined, promptly notify ADT that the cause
                                     is unknown.

                                 ( 5) The Guard shall fill out a report on a form provided by ADT (ADT Service Ticket Form
                                      524) or other such form as designated by ADT setting forth the Customer name and
                                      address, date, time, service request code and cause code of the Alarm, arrival time, and
                                      activity relating to the investigation at each Customer premises. The original of the report
                                      will be mailed to ADT and the other will be left at the ADT Customer’s premises where
                                      ADT’s Customer shall receive the report.

             C. KEYS:

                          (1) Keys provided to the Subcontractor will be kept in envelopes in a secure location and labeled
                              so as not to identify the premises they unlock.

                          (2) All premises keys, if provided to Subcontractor, will be inventoried daily and signed for by the
                              Guard who takes possession and custody of them.

                          (3) Used keys will be resealed in new envelopes with the time and date noted on the envelope.



                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 9
                                                      .                  .
             Copyright 2005 ADT Security Services, Inc All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 34 of 66




                            (4) Subcontractor will be responsible for the costs associated with the replacement of any lost
                                keys ( which may include re-keying, if requested by the Customer).

             D. APPAREL AND APPEARANCE: In addition to the Apparel and Appearance requirements set forth in
             the Agreement, Subcontractor agrees as follows:

                            (1) Subcontractor and all Subcontractor employees providing the Work in response to an ADT
                                alarm will be in a neat, clean uniform clearly identifying Subcontractor’s Response Company.

                            (2) All Subcontractor employees shall carry a photo identification clearly identifying them as an
                                employee of Subcontractor.

                                                             -
             E. COMPENSATION: The all inclusive charges to ADT for the Work shall be as follows:

                            (1) Fixed charge totaling 60% of monthly average per district per month for performance of the
                                Work, after which the subcontractor may charge a predetermined per run charge. ‘See
                                pricing addendum.

                            (2) If invoicing as identified in Section V.E( 3) above, includes the Work that has not been
                                performed in accordance with Section V.A through D above, ADT, at its sole discretion, may
                                withhold payment for each occurrence not meeting the criteria set therein.

                            ( 3) In the event that 20% of the responses for any given month were responded to outside of the
                                 two hour response time (or stated UL/locally regulated time), ADT will invoke a penalty of
                                 20% on the entire invoice for that given month.

                            (4) In the event that 30% of the responses for any given month were responded to outside of the
                                two hour response time (or stated UL/locally regulated time), ADT will invoke a penalty of
                                30% on the entire invoice for that given month. /1%
                                                                                                      \,
                            (5) In the event that 50% of the responses for any given month were responded to outside of the
                                two hour response time (or stated UUlpMlteegglated tirne), ADT will invoke a penalty of
                                50% on the entire invoice for that given                  montlf
                                                                                 ^lf levelgf                   Je*
                                                                                          | |vice sustains at less than 50%
                                for 3 months- ADT has the right to renegotiate the contract. * *
                                                                                                                        *
                                                                                                                   '




                                                                             Mm
                                                                                                       %
                    IN WITNESS WHEREOF, this Exhibit      * has been accepted? and agreed to by the parties hereto as
             evidenced by their signature below asjof the Effective Date of the Agreement.
                                                                        I
             ADT SECURITY SERVICES, INC. (“APT”)                                          - Arrow Securil/             Subcontractor?
             ByL                                                             Nk            By:
                                     ( Signature)                                                          (Signature)

                                                                                                              A                 -            Coro 5 r .
                                                                                                                                                    ^


             Name Printed:                                              \5%iMucvr\         Name Printed:                    VJAI/
                                                                                                                            /           v)

                        v           k
             Its:                                                                          Its:
                    Vice President or A\ aJhorized                Desiree                         Proprietor / Owner / Vice President




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit C - 1 0
                                                      .                  .
             Copyright 2005 ADT Security Services, Inc All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 35 of 66




                                                                                   EXHIBIT D
                                               SUBCONTRACTOR INSURANCE REQUIREMENTS
             A. GENERAL CONDITIONS - ALL SUBCONTRACTORS:
             The Subcontractor shall purchase and maintain at the Subcontractor's own expense full and complete
             insurance on its performance of the Work as shown below. Any insurance purchased should be by a
             carrier with a rating no lower than “A-“ by A.M. Best. Any deductibles or self insured retentions must be
                                                                                                                    -
             declared to and approved by ADT. At the option of ADT, the insurer shall reduce or eliminate such
             deductibles or self-insured retentions as respects ADT, or the Subcontractor shall provide a financial
             guarantee satisfactory to ADT guaranteeing payment of losses and related investigations, claim
             administration, and defense expenses.

             Coverage’s shall be maintained without interruption from date of commencement of the Subcontractor’s
             Work throughout the end of the contract period or until the date of final payment and termination of any
             coverage which is required to be maintained until after final payment, whichever is later. All insurance
             policies, other than Professional Liability policies, shall be written on an occurrence basis. If any
             Professional Liability policy is required, it may be written on a “claims-made” basis, but all “claims made”
             policies shall have a retrospective date of no later than the inception date of this contract. In addition all
             insurance provided by the Subcontractor shall be primary and non-contributory to any insurance carried
             by ADT and/or ADT’s Customer.

             Subcontractor shall indemnify, defend and save harmless ADT, ADT’s Customer, and the Owner or
             Lessee of the Work site and their respective parents, subsidiaries, agents, employees, servants,
                                                                                                                        ^
             representatives, invitees, affiliates, directors, and officers from and against any and all losses, damages,
             claims, demands, costs, expenses, suits and liabilities, including but not limited to attorney's fees and
             costs of litigation that arise from:
                           (1) Injuries or death to persons or damage to property caused by Subcontractor's acts or
                               omission to act, or the acts or omissions to actoTthose persons furnished by Subcontractor,
                               or in any way arising out of the performance of this contract by Subcontractor,
                               Subcontractor’s agents, employees, or sub-subcontractors.                  ^
                           (2) Assertions or claims under Workers' Compensation or v similar acts made by persons
                               furnished by Subcontractor or of Subcontractor*slsubcontractors.


                                                                4         $
                                                                               ^
                           (3) Any failure by Subcontraptor bvperform any of ^Subcontractor's obligations under the
                               Agreement.
                                                                                      A
             Subcontractor shall provide certificates of insurance and any other documentation evidencing the
             foregoing insurance is in effect PRIOFjto commencihg|any Work . All certificates must provide thirty (30)
             ,
             days written notice to ADT attffeCertificate Holder address, prior to any cancellations or modifications to
              heinsurance           -
                                                                 %
             ADT Certificate Holderf|iddress is:
             ADT Security         , lnc.fj§
                                    Series
             Subcontractor LaborlDepartment
                                                                  ^^
             265 Thruway Park Dri
             West Henrietta, New York| lff 586
             Phone:
                            -
             Fax: 585 321-4821

             B. ADDITIONAL CONDITIONS - PROJECTS (<$25.0001:
             Subcontractor, at its own expense, shall maintain during the term of the Agreement insurance policies
             evidencing the following minimum policy limits:

                   D Worker's      Compensation insurance as prescribed by applicable law or statute; or any such
                          insurance protecting subcontractor from claims under workmen's compensation acts and other
                          employee benefit acts, from claims for damages because of bodily injury, including death which
                          may arise out of, or result from, the subcontractor’s operations under this Agreement, whether
                                                                                                  -
                          such operations be by himself or by any sub subcontractor or anyone directly or indirectly
                          employed by any of them.

                   2) Employers' Liability insurance with limits of at least $500,000 for each accident/disease.

                   3) Comprehensive Auto Liability insurance with limits of at least $500,000 for bodily injury, including
                      death, to any one person and $500,000 for each occurrence of property damage.

                   4) Comprehensive General Liability (including Products & Completed Operations coverage)
                      insurance including Contractual Liability Coverage covering the contractual obligations accepted
                      under this clause and, with limits of at least $1,000,000 for each occurrence of bodily injury,
                      including death, and $1,000,000 for each occurrence of property damage. The policy should
                      carry a General Aggregate limit of no less that $ 2,000,000.


                                                                     Master Agreement for Subcontracting Services

                                                                          .
             Copyright 2005 ADT Security Services, Inc. All rights reserved
                                                                                   Exhibit D 1-
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 36 of 66




                    5) If security guard or security patrol services are being performed, the Subcontractor must evidence
                       insurance with the following additional coverage:

                           a. Crime and Fidelity Insurance, including third party fidelity coverage, with limits of at least
                              $1,000,000. The Crime & Fidelity coverage shall name ADT as a Loss Payee. It is also
                              acceptable for the Subcontractor or agent to issue a crime bond for $1,000,000, naming ADT
                              as a Loss Payee.

                           b. Care, Custody, and Control Liability coverage included in the Comprehensive General
                              Liability policy with sub-limits of at least $500,000.

                           c. If Guards are to be UN-ARMED:

                                 Professional Errors and Omissions Liability Insurance (Professional Security Services
                                 Liability) for Security Guards with limits of at least $1,000,000.

                           d. If Guards are to be ARMED:

                                      i.General Liability coverage must be increased to $3,000,000 per occurrence for Bodily
                                           Injury, Personal Injury, and Property Damage covering tl}e  |armed operations of all
                                           security guard personnel. If the use of firearms is coveredrunder a special insurance
                                           policy, ADT will be named as an Additional Insured on that policy as well as on the
                                           other polices mentioned in this exhibit.

                                     ii.Professional Errors and Omissions Liability Insurance (Professional Security Services
                                            Liability) for Security Guards with limits of aX least $3,000,000.
                                                                                                          M
             NOTE: All such insurance specified in B.3, B.4, and B.5 shall include an endorsement naming
             ADT as an Additional Insured and Certificate Holder. In addition all insurance specified in B.1,
             B.2, B.3, and B.4 shall be Primary and Non-ContribiiytpRfetaapy insurance carried by ADT or ADT’s
             Customer and shall include a Waiver of Subrogation endorsement in favor of ADT and ADT’s
             Customer.

             C. ADDITIONAL CONDITIONS - PROJECTS (>$25.0001:

             Subcontractor, at its own expense, shall maintaihiduring the term of the Agreement insurance policies
             with the following minimum policy limits;

                    1) Worker's Compensatidh |
                                                                               m.             %'' -
                                                                                                Z



                                                insurance as prescribed by applicable law or statute; or any such
                       insurance protecting Subcontractbr%orp >;claims under workmen’s compensation acts and other
                       employee begejij cts, from||laims for damages because of bodily injury, including death which
                                                       ^  .




                       employed bylny olfthem                          .       ^/
                       may arise out of, or/esult from he Subcontractor's operations under this Agreement, whether
                       such operations bejiby himself or by any sub subcontractor or anyone directly or indirectly
                                                                                                      -

                    2) Employers' Liability insurance with limits of at least $500,000 for each accident/disease.
                                                              */ , \
                    3) Comprehensive Auto* Liability insurance with limits of at least $1,000,000 for bodily injury,
                       including death, to any one person and $1,000,000 for each occurrence of property damage.

                    4) Comprehensive General Liability insurance including Contractual Liability Coverage covering the
                       contractual obligations accepted under this clause, with limits of at least $1,000,000 for each
                       occurrence of bodily injury, including death, and $1,000,000 for each occurrence of property
                       damage. The policy should carry a General Aggregate limit of no less that $4,000,000.
                       Additionally the insurance described in this paragraph must include coverage for explosion,
                                                                              ..
                       collapse, and undermining (X C U) as well as coverage for damage or destruction off subsurface
                       utilities, as well as coverage for Care, Custody, and Control with sub-limits of at least $500,000

                    5) Crime and Fidelity Insurance, including third party fidelity coverage, with limits of at least
                       $1,000,000. The Crime & Fidelity coverage should name ADT as a loss payee. It is also
                       acceptable for the Subcontractor or agent to issue a crime bond for $1,000,000, naming ADT as a
                       Loss Payee.

                   6) If security guard or security patrol services are being performed, the Subcontractor must evidence
                      insurance with the following additional coverage:

                          a. If Guards are to be UN-ARMED:

                          Professional Errors and Omissions Liability Insurance (Professional Security Services Liability) for
                          Security Guards with limits of at least $1,000,000.

                                                                       Master Agreement for Subcontracting Services
                                                                                     Exhibit D - 2
             Copyright 2005 ADT Security Services, Inc. All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 37 of 66




                           b. If Guards are to be ARMED:

                                                                                         General Liability coverage must be
                                                  increased to $3,000,000 per occurrence for Bodily Injury, Personal Injury, and
                                                  Property Damage covering the armed operations of all security guard personnel. If
                                                  the use of firearms is covered under a special insurance policy, ADT will be named
                                                  as an Additional Insured on that policy as well as on the other polices mentioned in
                                                  this exhibit.

                                            ii.                                        Professional Errors and Omissions Liability
                                                  Insurance (Professional Security Services Liability) for Security Guards with limits
                                                  of at least $3,000,000.

                                           iii.                                          All such insurance specified in C.3 and C.4
                                                  shall include an endorsement naming ADT as an Additional Insured and Certificate
                                                  Holder. In addition all insurance specified in C.1, C.2, C.3, and C.4 shall include a
                                                  Waiver of Subrogation endorsement in favor of ADT.

             NOTE: All such insurance specified in B.3, B.4, B.5, and B.6 shall include an endorsement naming
             ADT as an Additional Insured and Certificate Holder. In addition all insurance specified in B.1,
             B.2, B.3, and B.4 shall be Primary and Non-Contributory to any insurance carried by ADT or ADT’s
             Customer and shall include a Waiver of Subrogation endorsement in favor of ADT and ADT’s
             Customer.
                    IN WITNESS WHEREOF, this Exhibit has been accepted and agreed to by the parties hereto as
             evidenced by their signature below as of the Effective Date of the Agreement.
                                                                                                        *
             ADT                                                                           Arrow,Seq               <“
                                                                                                        •
                             URITY SERVICES, INC. (“ADT”)                                                               icpntrai   ;*)
                                                                                           By:
                                     (Signature)                                                    C

             Name Printed:                                                                 NaniePrinted     ?             AftT
                                                                                                                                   ^     Coro   Op   -
             Its:                                                                          Its:
                    Vice President or Authorized De
                                                                       ^      jnee
                                                                                     ^            Proprietor / Owner / Vice President
                                                                                                         /




                                                                    Master Agreement for Subcontracting Services
                                                                                  Exhibit D - 3
                                                      .
             Copyright 2005 ADT Security Services, Inc All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 38 of 66




                                                                                  EXHIBIT E

                                     BACKGROUND CHECKS AND SUSTANCE TESTING POLICY


             NOTE: THIS EXHIBIT SHALL NOT APPLY TO SUBCONTRACTOR EMPLOYEES WHO ARE
                   EMPLOYED SUBJECT TO A COLLECTIVE BARGAINING AGREEMENT OR IN STATES
                   WHERE SUCH REQUIREMENTS ARE PROHIBITED BY LAW.

             A. BACKGROUND CHECKS:

                            (1) For each of Subcontractor’s employees or agents (“Employee”) who are to be dispatched to
                                the work site or who will otherwise be performing work or services under the Agreement (the
                                “Work”), Subcontractor shall obtain a criminal background check (“Background Check”).

                            (2) No Employee may perform Work until Subcontractor certifies in writing that the Employee has
                                passed the Background Check. In particular, the certification must state that the Background
                                Check covered the entire adult lifetime of the Employee and that the Background Check
                                demonstrates that the Employee has never been convicted of or pled no contest or nolo
                                contendre to any felony. For purposes of this Agreement a “felony” is defined as any offense
                                that is punishable under the laws of the state in which the Work is to be performed (the
                                “State”), or that would be punishable if committed in the State, by death or imprisonment in a
                                State penitentiary or correctional facility for a period of more than one year. As used herein a
                                person is considered an “adult” after he or she has attained 18 years of age. In addition, the
                                certification must state that the Employee has not, during the previous ten years, been
                                convicted of or pled no contest or nolo contendre to a misdemeanor involving a breach of
                                trust, dishonesty or violence as set forth below. The term "misdemeanor" shall mean any
                                criminal offense that is punishable under the laws of the State by a term of imprisonment in a
                                county correctional facility not in excess of one year. The term "misdemeanor" shall not mean
                                a conviction for any non-criminal traffic violation or violation of any municipal or county
                                ordinance. The term “convicted” includes guilty pleas that are later dismissed or withdrawn
                                through deferred adjudication and restoration of rights, and other similar court actions.
                                However, for the purposes of this Agreement, expungements shall not be considered to be
                                convictions. The misdemeanors shqwn below are subject to ADT’s unilateral revision from
                                time to time, but only to comply withibe intent of the Agreement.

                            Misdemeanors Involving a Breach of Trust, Dishonesty or Violence shall include the following:

                                  Assault                                                        fk^^Larceny
                                  Attempted Murder                                                    Obstruction of Justice
                                  Battery                                                        7
                                                                                                 .
                                                                                                      Obstruction of Official Business
                                  Breaking and Entering                                               Passing Bad Checks
                                  Child Endangering                                                   Petty Theft
                                  Conspiracy                                                          Receiving Stolen Property
                                  Contributing to the Delinquency of a Minor                          Robbery
                                  Criminal Damaging                                                   Shoplifting
                                  Death by Vehicle                                                    Stalking
                                   Domestic Violence                                                  Terrorist Acts
                                  Drug Trafficking                                                    Theft
                        W
                                   Embezzlement                                                       Theft by Deception
                        ^
                             -     False Statement to Obtain Credit                                   Threats/Menacing/Harassing
                        t. -       Falsification                                                      Unlawful Restraint
                         t§®k . Grand Theft Auto                                                      Use of a Stolen Credit Card
                             jj ,> ldentity Fraud
                             |
                             *                                                                        Violation of Probation
                            -
                                 ^ Improper Use of a Dangerous Weapon
                                   Kidnapping
                                                                                                      Voluntary Manslaughter
                                                                                                      Welfare Fraud

                            Because states’ statutes vary in name and description of a crime, the above list provides a
                            general description in most commonly known terms. Crimes by different names but involving the
                            underlying offense shall also prevent an individual from performing Work under this Agreement.

                            Arrests should not be considered unless charges are currently pending that involve the above
                            listed offenses. If charges are pending which involve one or more of the above listed offenses, the
                            individual cannot perform Work under this Agreement until there is a final disposition of the
                            charge. Such final disposition should be acted upon in accordance with the guidelines above.

                            (3) ADT may perform random audits to insure that the certifications are accurate.

                            (4) Subcontractor will pay the cost of each Background Check.

                            (5) If ADT at any time bars an Employee from performing Work under this Agreement,
                                Subcontractor will not thereafter attempt to have such Employee work on any other ADT
                                project.

                          (6) Subcontractor shall ensure that every Employee executes the Felony Questionnaire
                              (“ Questionnaire”) attached hereto as Attachment F-1 on an annual basis commencing on the

                                                                    Master Agreement for Subcontracting Services

                                                      .                  .
             Copyright 2005 ADT Security Services, Inc All rights reserved
                                                                                             -
                                                                                   Exhibit F 4
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 39 of 66




                                  Effective Date of the Agreement. ADT reserves the right to change the content of Attachment
                                  F-1 from time to time.

                           (7) The failure of Subcontractor to comply with the foregoing provisions constitutes cause for
                               termination of the ' Agreement.

              B. SUBSTANCE TESTING:

              Subcontractors that perform labor or services for ADT must have and administer a substance abuse and
              drug testing policy. Such policy must include substance testing of Subcontractor ’s employees performing
              Work on ADT projects. The failure of Subcontractor to comply with the following provisions constitutes
              cause for termination of the Agreement.

                           (8) The use, possession, concealment, transportation, promotion, or sale of the following
                               substances is strictly prohibited on any ADT project. Any Subcontractor employee in violation
                               of these provisions is prohibited from performing Work for ADT. Prohibited substances and
                               materials (“Substance(s)”) are defined as:

                                        ( a) any alcoholic beverage;
                                        (b) any substance that the individual may not sell, use, or distribute under the laws of the
                                             state in which the Work is to be performed; and
                                        (c) any otherwise legal, but illicitly-used substances. Otherwise legal, but illicitly-used
                                             substances include prescription drugs obtained without proper medical authorization,
                                             and prescribed drugs, over-the-counter drugs, and other substances not being used
                                             for their intended purposes or at the intended dosage.

                           (9) Subcontractors shall submit a copy of their policies and program to ADT. Such policies must
                               provide for Substance testing of employees and must meet the minimum standards as set
                               forth below. ADT reserves the right to withhold solicitation of bids or to deny entry on any
                               ADT project premises of any Subcontractor that fails to present a written policy that meets the
                               minimum standards or fails to administer an acceptable policy. A violation of this policy will
                               subject Subcontractor to denial of entry or privilege to work on any ADT project
                               Reinstatement may be sought and obtained at ADT’s sole discretion. Such requests will be
                                                                                                                                     .
                               evaluated on the merits of each case and must be supported by evidence that the
                               Subcontractor ’s employees have successfully passed a substance screen within thirty (30)
                               days of the request for evaluation. ' |
                                                                                        Jk1
                           (10)Testing.

                                        (a) Definitions. For the purposes of this Agreement:
                                                                                                   W
                                              (i) “Substance Testing” means the analysis of urine, saliva, or breath; however, at
                                                   times circumstances may warrant additional testing methods.
                                              (ii) "Drug Test" means any chemical, biological, or physical instrumental analysis
                                                   administered, by a laboratory certified by the United States Department of Health
                                                   and Human Services or licensed by the Agency for Health Care Administration,
                                                   for the purpose of determining the presence or absence of a drug or its
                                                       metabolites.
                                          (iii) “Chain of Custody” means the combination of procedures and documentation
                                                  that provides a faithful and accurate written record of the custody of a biological
                                         H s p e c i m e n from time of initial collection of a specimen to final laboratory analysis.
                                          (
                                                ^^“Negative Test Result” means a laboratory conclusion that the presence of a
                                                  substance was not detected in a specimen at or above the screening and
                                                 confirmation levels utilized.
                                          (v)JP*Screened Positive Result” means that an Enzyme Multiple Immunoassay Test
                                  m'//"|
                                       g pi# (“EMIT”) analysis has revealed one or more substances present at or above the
                                         A
                                                   '




                                                  screening cut-off level.
                                          (vi) “Presumptive Positive Result” means a laboratory conclusion that a specimen
                                                 was found to contain the presence of a substance based upon one or more
                                                  analytical procedures that included gas chromatography/mass spectrometry
                                                  (“GM/MS").
                                          (vii) "Confirmed Positive Result” means a laboratory presumptive positive result that
                                                 has been confirmed as a positive substance test by a Medical Review Officer.
                                          ( Viii)                                        "Medical Review Officer" or "MRO" is
                                                 defined as a licensed physician, employed with or contracted with an employer,
                                                 who has knowledge of substance abuse disorders, laboratory testing procedures,
                                                 and Chain of Custody collection procedures; who verifies positive, confirmed test
                                                 results; and who has the necessary medical training to interpret and evaluate an
                                                 employee's positive test result in relation to the employee's medical history or
                                                 any other relevant biomedical information.
                                          (ix) "Reasonable-Suspicion” means drug testing based on a belief that an employee
                                                 is using or has used drugs in violation of the employer's policy drawn from
                                                 specific objective and articulable facts and reasonable inferences drawn from
                                                 those facts in light of experience. Among other things, such facts and inferences
                                                 may be based upon:



                                                                     Master Agreement for Subcontracting Sen/ices
                                                                                    Exhibit F - 4
                                                                          .
             Copyright 2005 ADT Security Services, Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 40 of 66




                                                     1. Observable phenomena while at work, such as direct observation of drug use
                                                        or of the physical symptoms or manifestations of being under the influence of
                                                        a drug.
                                                     2. Abnormal conduct or erratic behavior while at work or a significant
                                                        deterioration in work performance.
                                                     3. A report of drug use, provided by a reliable and credible source. 4. Evidence
                                                        that an individual has tampered with a drug test during his or her employment
                                                        with the current employer.
                                                     4. Information that an employee has caused, contributed to, or been involved in
                                                        an accident while at work.
                                                     5. Evidence that an employee has used, possessed, sold, solicited, or
                                                        transferred drugs while working or while on the employer's premises or while
                                                        operating the employer's vehicle, machinery, or equipment.

                                        (b) Laboratory and Sampling Standards. Testing for the following substances, at the
                                        indicated screening and confirmation cutoffs, is recommended:

                                               Drug                               EMIT Screen           GC/MS Confirmation Levels
                              Amphetamines                                         1000 ng/ml                   500 ng/ml
                              Marijuana / Cannabinoids                              50 ng/ml                    15 ng/ml
                              Barbiturates                                          300ng/ml                    150ng/ml
                              Benzodiazepines                                       300ng/ml                    150ng/ml
                              Cocaine                                               300 ng/ml                  150 ng/ml
                              Opiates                                              2000 ng/ml                  2000 ng/ml
                              Methadone                                             300ng/ml                    150ng/ml
                              Phencyclidine / PCP                                   25 ng/ml                    25 ng/ml
                              Propoxyphene / Darvon                                 300ng/ml                    150ng/ml
                              Alcohol                                                .02 BAC                    .02 BAC
                          NOTE: Subcontractors subject to Department of Transportation testing shall abide by the levels
                          set by the DOT regulations.

                                        (c ) Confidentiality. Results of Substance Testing shall not be individually disclosed to
                                        ADT; however, ADT will require that Subcontractor certify that each employee assigned
                                        to perform the Work has passed a Substance Test that meets the standards set forth
                                        above. Subcontractor must maintaiWecords of such tests and such records are subject
                                        to audit by ADT. The results of substance tests performed for Reasonable-Suspicion or

                                        request.
                                                                                                v
                                        accident/incident investigations (as described below) must be disclosed to ADT upon


                                        (d) Requirements. Each of Subcontractor’s employees who are to be dispatched to the
                                        work site or who will otherwise be performing the Work must have been tested for the
                                        presence of the Substances listed above. No employee who tests positive shall be
                                        deployed to any ADT work site or shall be permitted to perform any of the Work under
                                        this Agreement. At a minimum, testing shall be performed as follows:

                                                           -
                                              (i) Pre employment;
                                              (ii) Upon Reasonable-Suspicion (as defined above) by ADT that a Subcontractor’s
                                                   employee performing the Work has consumed or is in possession of any
                         #                         substance or item prohibited by this policy; and
                                                   When requested by ADT, immediately following any incident that results in a


                             iljs?
                                                ^^ recordable bodily injury, as defined by OSHA, or damage to real or personal
                                                   property not owned by the Subcontractor’s employee. In addition, any substance
                                                  Jtesting, following an incident requiring DOT Substance Testing as regulated and
                                                   described by DOT (FHA, RSPA, USCG) must be strictly followed. Substance
                                                 ^                                                                  -
                                                   Testing may also be required following a near miss incident. A “near-miss
                                                   incident” is any incident that, if it had proceeded to a reasonably possible and
                                                   more serious level of development, would have had the potential for personal
                                                   injuries, property damage, or serious liability claims           .
                                       ( e) Expense. Subcontractor shall assume all costs associated with testing.

                                                                              .
                                       (f) Refusal to be tested Any Subcontractor employee who refuses to sign a consent
                                       form or submit to testing will not longer be allowed to perform the Work.

                          ( 4) Compliance Audits. ADT reserves the right to audit a Subcontractor’s records periodically to
                               verify compliance with this policy. Audit results will be treated as confidential to protect the
                               privacy of tested persons.
                          (5) Subcontracts. In all cases where Subcontractor is permitted to employ a sub-subcontractor,
                               the Subcontractor is responsible for ensuring that the sub-subcontractor and sub
                               subcontractor’s employees are in compliance with this policy. Contracts between
                                                                                                                                    -
                               Subcontractor and sub-subcontractors must stipulate that ADT reserves the right to audit
                               sub-subcontractor ’s substance programs.




                                                                     Master Agreement for Subcontracting Services
                                                                                    Exhibit F - 4
                                                                          .
             Copyright 2005 ADT Security Services, Inc. All rights reserved
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 41 of 66




                          (6) Consent Forms. The Subcontractor must obtain a signed consent from its employees who
                              are engaged in the performance of the Work to release to ADT the results of any substance
                              testing performed.

                          (7) Notice. Subcontractor must ensure that each of its employees and sub-subcontractor
                              employees are informed of the provisions of this policy and of the Subcontractor’s substance
                              abuse policy. Notice will include the consequences of failure to comply, and notice must be
                              made prior to commencing any Work.

                          ( 8) Conclusion. Consideration for performing work for ADT will be conditioned upon
                               Subcontractor’s implementation of a policy that, in ADT’s sole judgment, conforms to the
                               minimum standards expressed in this policy. Program development and implementation are
                               the responsibility of the Subcontractor. The purpose of this policy is to provide a safe and
                               efficient working environment for all persons engaged in the performance of the Work.
                               Cooperation is vital to the achievement of this important goal.

                 IN WITNESS WHEREOF, this Exhibit has been accepted and agreed to by the parties hereto as
             evidenced by their signature below as of the Effective Date of the Agreement.

             ADT S§fcURITY SERVICES, INC. (“ADT”)                                         Arrow Securft (“  /
                                                                                                                  I^1 / ^7
                                                                                                                    contfSteta )

             By:
                  * MJZ_ UMHIHABV
                                     (Signature)
                                                                                             :    Mv
                                                                                                  /    x
                                                                                                    (Signature)
                                                                                                                  ^
             Name Printed:           rVooiNrNcsr-N W VP
                                     <                               _                    Name Printed:                      \ £orO sic •
             Its:                                                            ^            Its:
                      Vice President o Authorized Dd ignee
                                             ^                           ^                       Proprietor / Owner / Vice President




                                                                   Master Agreement for Subcontracting Services
                                                                                  Exhibit F - 4
                                                 .   .
             Copyright 2005 ADT Security Services Inc All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 42 of 66




                           AMENDMENT TO THE MASTER AGREEMENT FOR SUBCONTRACTING SERVICES


  THIS AMENDMENT (this "Amendment") dated June 1 , 2011 , and effective as of the last date signed, amends the Master
  Agreement for Subcontracting Services ("Agreement”). The Agreement as modified by this Amendment constitutes the
  "Agreement” by and between ADT SECURITY SERVICES, INC. ("ADT") and Arrow Security (“Subcontractor ”) . ADT and
  Subcontractor may each be referred to herein individually as a “party” or collectively as the "parties”.

  Notwithstanding anything in the Agreement to the contrary, Subcontractor and ADT agree as follows:

  1. New language on Section D of Exhibit V: Guard responses Services (attached)
  2. Three year term starting June 1 , 2011 to expire on May 31 , 2014

  IN WITNESS WHEREOF, the parties hereto have executed this Amendment, which may be signed in one or more counterparts,
  which taken together shall constitute one and the same Amendment, as of the day and year first above written. The parties may
  scan, fax, email, image, or otherwise convert this Amendment into an electronic format of any type or form, now known or
  developed in the future. Any unaltered or unadulterated copy of this Amendment produced from such an electronic format will be
  legally binding upon the parties and equivalent to the original for all purposes.

  SUBCONTRAOTQ                                                             ADT SECURITY SERVICES, INC.

  By:
           z              7
               f ?R £:6 1 tyeS/O T
           '
  Title:




                                                                     -1-
  T :\Guard Project\NEW CONTRACT FTLE\Bid package\ Arrow amend DOC
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 43 of 66




     V: GUARD RESPONSE SERVICES:


        Service/Residential                          Medium to Large
                                                                                                Inspections       IK! Guard or Patrol
     and Small Installation                           Installation                                                       Response


     THE FOLLOWING ADDITIONAL PROVISIONS APPLY TO GUARD AND/OR PATROL
     RESPONSE WORK.

     A. SERVICES: Subcontractor shall provide alarm response services and investigation, the Work
     to alarms at ADT Customer’s premises location as directed/dispatched by ADT.

           (1) The Work: Shall include, without limitation:

                               (a) Responding, as dispatched by ADT, to an alarm signal from an ADT
                               Customer’s premises (" Premises”) unarmed with properly trained and licensed
                               personnel (“ Guard”) between the hours of: ** subject to each district business
                               need- see attachment of awarded DT information

                               Hours                  PM to       1
                                                                                    AM - Monday through Friday

                               Hours                  PM to       <   Ti 'A/ O* '
                                                                                    AM - Saturdays, Sundays, Holidays*
                               * Holidays mean U.S. Federal holidays observed by the United States Office of Personnel
                               Management. Fora current list, please visit http://www. opm.gov/fedhol/index.asp.

                         (b) Conducting an Investigation of the Premises as follows:

                                             1. Exterior Investigation - A drive through of the parking facilities and any
                                             fenced site yard. An inspection of the building exterior and visual checks
                                             of doors and windows from his/her vehicle. Guard will follow up by
                                             providing a physical check of all exterior doors and windows to determine
                                             if all are secure.

                                             2. Interior Investigation - If keys are provided, the Guard will enter the
                                             building and check for any signs of damages or forced entry. All interior
                                             doors will be checked to see if they are secure.

                               (c) Guard will promptly notify the designated ADT representative of the results of
                               the investigation.

                               (d) ADT will notify Local Authorities if assistance is required.

     B. GENERAL AND REPORTING REQUIREMENTS:

                         (1) Upon being dispatched by ADT, the Guard shall respond to the Alarm by arriving
                             at the Premises where the Alarm activated as soon as lawfully possible.

                         (2) The Guard shall respond within two hours of dispatch unless otherwise specified
                             under the UL requirements or local regulations (‘subject to negotiation based on
                                                                                                      ,

                             instances of acts of God or other events such as wildfires or remote geography)

                         (3) The Guard shall call in to ADT his/her arrival at the Premises .




                                                      Master Agreement for Subcontracting Services
                                                                    Exhibit C - 1
     Copyright 2005 ADT Security Services, Inc. All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 44 of 66




                        (4) Upon arrival, the Guard shall, together with the local police officer who may also
                            be dispatched to the Premises, attempt to identify the cause of the Alarm and
                            promptly notify ADT of such cause or, if no cause can be determined, promptly
                            notify ADT that the cause is unknown.

                        (5) The Guard shall fill out a report on a form provided by ADT (ADT Service Ticket
                            Form 524) or other such form as designated by ADT setting forth the Customer
                            name and address, date, time, service request code and cause code of the
                            Alarm, arrival time, and activity relating to the investigation at each Customer
                            premises. The original of the report will be mailed to ADT and the other will be
                            left at the ADT Customer’s premises where ADT’s Customer shall receive the
                            report.

     C. KEYS:

                  d ) Keys provided to the Subcontractor will be kept in envelopes in a secure location and
                        labeled so as not to identify the premises they unlock.

                  (2) All premises keys, if provided to Subcontractor , will be inventoried daily and signed
                      for by the Guard who takes possession and custody of them.

                  (3) Used keys will be resealed in new envelopes with the time and date noted on the
                      envelope.

                  (4) Subcontractor will be responsible for the costs associated with the replacement of
                      any lost keys (which may include re-keying, if requested by the Customer).

     D. APPAREL AND APPEARANCE: In addition to the Apparel and Appearance requirements set
     forth in the Agreement, Subcontractor agrees as follows:

                  (1) Subcontractor and all Subcontractor employees providing the Work in response to an
                      ADT alarm will be in a neat, clean uniform clearly identifying Subcontractor’s
                      Response Company.

                  ( 2) All Subcontractor employees shall carry a photo identification clearly identifying them
                       as an employee of Subcontractor.

     E. COMPENSATION: The all-inclusive charges to ADT for the Work shall be as follows:

                  (1) Fixed charge totaling 80% of monthly average per district per month for performance
                      of the Work , after which the subcontractor may charge a predetermined per run
                      charge. *See pricing addendum.

                  (2) If invoicing as identified in Section V.E( 3) above, includes the Work that has not been
                      performed in accordance with Section V. A through D above, ADT, at its sole
                      discretion, may withhold payment for each occurrence not meeting the criteria set
                      therein.

                  (3) In the event that 20%-29.9% of the responses for any given month were responded
                      to outside of the two hour response time (or stated UL/locally regulated time) , ADT
                      will invoke a penalty of 20% of the specific DT invoice for that given month.

                  (4) In the event that 30%-49.9% of the responses for any given month were responded
                      to outside of the two hour response time (or stated UL/locally regulated time) , ADT
                      will invoke a penalty of 30% of the specific DT invoice for that given month


                                                      Master Agreement for Subcontracting Services
                                                                    Exhibit C - 2
     Copyright 2005 ADT Security Services, Inc. All rights reserved.
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 45 of 66




                     (5) In the event that 50% or above of the responses for any given month were
                         responded to outside of the two hour response time (or stated UL/locally regulated
                         time) , ADT will invoke a penalty of 50% of the specific DT invoice for that given
                         month. *lf level of service sustains at less than 50% for 3 months- ADT has the right
                         to renegotiate the contract.


                 IN WITNESS WHEREOF , this Exhibit has been accepted and agreed to by the parties
         hereto as evidenced by their signature below as of the Effective Date of the Agreement.

  ADT SECURITY SERVICES, INC. (“ ADT”)                                           Subcontractor                Company           Name
                                                                                 (“Subcontract;

                                                UUAA                             By:                         Z
                          (Signature)                                                       ^   (Signature)
                                                                                                                       ~
  Name Printed:r~                                                                Name Printed:                       aZ Q.AY^
  Its:                                                                           Its:                    i    r~
         Vice President or Authored Designee                                            Proprietor / Owner / Vice President




                                                          Master Agreement for Subcontracting Services
                                                                        Exhibit C - 3
         Copyright 2005 ADT Security Services, Inc. All rights reserved.
 District                                                         Hours of               Direct/S            avg monthly    80% of            Monthly
 Number      District Name               Branches                 Operation   Awarded       ub    Per call      calls       monthly         retainer paid
                                                                                        Ih             S i
                                                                                                       &
   118    Long Island, NY                52,190,700,752             24/7         Ki      Hi   IS®I           m

DT: this indicates the ADT District that service is required in
Branches: this indicated the ADT branches that service is required in
Hours of Operation: this indicated the hours needed for guard services
Direct/ Sub: this indicated whether your company will be providing the services directly or through a subcontractor
Per call: this indicates the cost per call that you will be paid for services
Avg monthly calls: indicates the historical average call volume per month
80% of monthly: indicates 80% of the avg monthly calls and is how your 1st monthly payment is based
Monthly retainer paid: inidcates your pay per run * the 80% of average calls- this amount will be paid around the first week of the month
Any valid calls run over this 80% number will be paid after the audit of that month
Example- if for Jan you run 20 calls over the already paid 80% number, you will be paid for this difference after Feb 15th
                                                                                                                                                            Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 46 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 47 of 66
   Aron Security Inc. d/b/a Arrow Security v. ADT LLC
   Case No.:
   Complaint and Demand for Jury Trial




                        EXHIBIT “B”




                                                        8
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 48 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 49 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 50 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 51 of 66
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 52 of 66
   Aron Security Inc. d/b/a Arrow Security v. ADT LLC
   Case No.:
   Complaint and Demand for Jury Trial




                        EXHIBIT “C”




                                                        9
4:25 PM                                   ARON SECURITY INC
09/05/18                     Received Payments for ADT SECURITY
Accrual Basis                                   All Transactions

                  Num            Date      Pay Meth         Amount             Unapplied Amount


                ACH         02/07/2018   Check                     14,600.00
                ACH         01/09/2018   Check                     14,600.00
                310250...   12/12/2017   E-Check                   14,600.00
                CTX DE...   11/08/2017   Check                     14,600.00
                310236...   10/03/2017   E-Check                   14,600.00
                310232...   09/08/2017   E-Check                   14,600.00
                310228...   08/15/2017   E-Check                   14,600.00
                ACH         07/11/2017   E-Check                   14,600.00
                ACH 20...   06/06/2017   E-Check                   14,600.00
                ACH         05/09/2017   E-Check                   14,600.00
                ACH 20...   04/20/2017   Check                     14,600.00
                            03/07/2017   EFT                       14,600.00
                            03/01/2017   EFT                       14,600.00
                            01/04/2017   E-Check                   14,600.00
                            12/08/2016   EFT                       14,600.00
                            11/15/2016   EFT                       14,600.00
                            10/05/2016   EFT                       14,600.00
                EFT310...   09/02/2016   E-Check                   14,600.00
                            08/15/2016   Credit Card               14,600.00
                ACH 14...   07/11/2016   EFT                       14,600.00
                EFT         06/10/2016   Check                     14,600.00
                            05/11/2016   Check                     14,600.00
                            04/08/2016   Check                     14,600.00
                EFT         03/10/2016                             14,600.00
                EFT         02/08/2016   TRANSFER                  14,600.00
                EFT         01/27/2016   EFT                       14,600.00
                EFT         12/11/2015   EFT                       14,600.00
                EFT         11/06/2015   EFT                       14,600.00
                EFT         10/08/2015   EFT                       14,600.00
                            09/16/2015   Visa                      14,600.00
                EFT 00...   08/20/2015   EFT                       14,600.00
                EFT         07/30/2015   EFT                       14,600.00
                EFT         06/10/2015   Visa                      14,600.00
                            05/12/2015   E-Check                   14,600.00
                001039...   04/02/2015   EFT                       14,600.00
                001039...   03/10/2015   EFT                       14,600.00
                001039...   02/12/2015   EFT                       14,600.00
                010392...   01/13/2015   EFT                       14,600.00
                            12/10/2014   EFT                       14,600.00
                111014      11/10/2014   EFT                       14,600.00
                001039...   10/07/2014   EFT                       14,600.00
                001039...   09/09/2014   EFT                       14,600.00
                001039...   08/12/2014   EFT                       14,600.00
                001039...   07/29/2014   EFT                       14,600.00
                            06/11/2014   EFT                       14,600.00
                            05/06/2014   EFT                       14,600.00
                001039...   04/10/2014   EFT                       14,600.00
                                                                                                           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 53 of 66




                            03/11/2014   Check                     14,600.00
                                                                                                  Page 1
4:25 PM                                   ARON SECURITY INC
09/05/18                     Received Payments for ADT SECURITY
Accrual Basis                                  All Transactions

                  Num            Date     Pay Meth         Amount             Unapplied Amount
                001008...   02/14/2014   EFT                      21,580.00
                001039...   02/12/2014   EFT                      14,600.00
                001039...   01/08/2014   EFT                      14,600.00
                010086...   12/12/2013   EFT                      21,580.00
                002049...   12/07/2013   EFT                      14,600.00
                001039...   11/08/2013   EFT                      14,600.00
                001008...   10/08/2013   EFT                      21,580.00
                001039...   10/08/2013   EFT                      14,600.00
                001039...   09/11/2013   EFT                      14,600.00
                001008...   09/10/2013   EFT                      21,580.00
                001039...   08/09/2013   EFT                      14,600.00
                001008...   08/03/2013   EFT                      21,580.00
                001039...   07/16/2013   EFT                      14,600.00
                001008...   07/12/2013   EFT                      21,580.00
                1178521     06/20/2013   Check                        17.73
                001008...   06/13/2013   EFT                      21,580.00
                001039...   06/11/2013   EFT                      14,600.00
                001039...   05/10/2013   EFT                      14,600.00
                            05/04/2013   Check                    21,580.00
                001008...   04/11/2013   EFT                         270.00
                001039...   04/09/2013   EFT                      14,600.00
                001008...   04/06/2013   EFT                      21,580.00
                001008...   03/12/2013   EFT                      21,580.00
                001039...   03/05/2013   Check                    14,600.00
                001039...   02/06/2013   EFT                      14,600.00
                001008...   02/05/2013   EFT                      21,580.00
                010086...   01/10/2013   EFT                      21,580.00
                001039...   01/09/2013   EFT                      14,600.00
                001008...   01/04/2013   EFT                      21,580.00
                001039...   12/10/2012   EFT                      14,600.00
                001008...   11/14/2012   EFT                      21,580.00
                991938...   11/06/2012   EFT                      14,600.00
                001008...   10/10/2012   ELECTRO...               21,580.00
                001039...   10/09/2012   ELECTRO...               14,600.00
                001008...   09/13/2012   EFT                      21,580.00
                001039...   09/12/2012   EFT                      14,600.00
                001039...   08/17/2012   EFT                      14,600.00
                001008...   08/08/2012   EFT                      21,580.00
                001039...   07/13/2012   EFT                      14,600.00
                001008...   07/13/2012   EFT                      21,580.00
                001008...   07/07/2012   EFT                         866.78
                001008...   06/13/2012   EFT                      36,180.00
                001008...   05/09/2012   EFT                      36,180.00
                001008...   04/27/2012   EFT                       3,120.00
                001008...   04/12/2012   E-Check                  36,180.00
                001008...   03/24/2012   Check                     3,120.00
                            03/08/2012   EFT                      36,180.00
                001008...   02/07/2012   EFT                      36,180.00
                                                                                                          Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 54 of 66




                001008...   01/06/2012   EFT                      36,180.00
                                                                                                 Page 2
4:25 PM                                   ARON SECURITY INC
09/05/18                     Received Payments for ADT SECURITY
Accrual Basis                                  All Transactions

                  Num            Date     Pay Meth         Amount             Unapplied Amount
                001008...   12/08/2011   EFT                      36,180.00
                001008...   12/02/2011   EFT                       3,682.50
                001008...   11/10/2011   EFT                      36,180.00
                001008...   10/29/2011   EFT                       5,372.50
                001008...   10/13/2011   EFT                      36,180.00
                001008...   10/01/2011   EFT                      13,175.00
                001008...   09/09/2011   EFT                      48,029.57
                001008...   08/24/2011   EFT                       5,717.50
                001008...   08/12/2011   EFT                      69,733.00
                001008...   07/27/2011   EFT                       1,394.56
                001008...   07/16/2011   EFT                      68,338.34
                001008...   06/11/2011   EFT                      80,458.00
                001008...   05/26/2011   EFT                         315.00
                001008...   05/04/2011   EFT                      80,458.00
                            04/08/2011   Check                        -0.02                  0.00
                001008...   04/06/2011   EFT                      80,458.00
                001008...   03/26/2011   EFT                       2,658.00
                001008...   03/10/2011   EFT                      80,458.00
                001008...   02/22/2011   EFT                      18,691.60
                001008...   02/12/2011   ELECTRO...               64,366.40
                001008...   01/28/2011   ELECTRO...                  300.00
                001008...   01/05/2011   EFT                      80,458.00
                001008...   12/21/2010   EFT                         240.00
                001008...   12/13/2010   EFT                      80,458.00
                            11/05/2010   Check                    80,458.00
                001008...   10/07/2010   EFT                      80,458.00
                001008...   09/13/2010   EFT                      80,458.00
                001008...   08/19/2010   EFT                         650.00
                001008...   08/05/2010   EFT                      80,458.00
                001008...   07/23/2010   EFT                         272.00
                001008...   07/09/2010   EFT                      80,458.00
                001008...   06/18/2010   EFT                         759.50
                001008...   06/10/2010   ELECTRO...               80,458.00
                001008...   05/25/2010   EFT                         272.00
                001008...   05/07/2010   EFT                      80,458.00
                001008...   04/29/2010   EFT                         260.00
                001008...   04/09/2010   EFT                      80,458.00
                001008...   03/31/2010   EFT                         256.00
                001008...   03/10/2010   EFT                      80,458.00
                001008...   03/08/2010   EFT                         506.00
                001008...   02/04/2010   EFT                       2,964.50
                001008...   02/03/2010   EFT                      80,458.00
                001008...   01/07/2010   EFT                      80,458.00
                001008...   12/23/2009   EFT                         120.00
                001008...   12/10/2009   EFT                      80,458.00
                001008...   11/17/2009   Check                     3,480.00
                001008...   11/04/2009   EFT                      80,458.00
                001008...   10/23/2009   EFT                       3,321.00
                                                                                                             Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 55 of 66




                001008...   10/09/2009   EFT                      80,458.00
                                                                                                    Page 3
4:25 PM                                    ARON SECURITY INC
09/05/18                      Received Payments for ADT SECURITY
Accrual Basis                                   All Transactions

                  Num             Date     Pay Meth         Amount              Unapplied Amount
                EFT          09/21/2009   Check                        732.00
                001008...    09/14/2009   EFT                       80,458.00
                001008...    08/20/2009   EFT                        1,877.00
                001008...    08/06/2009   EFT                       80,458.00
                001008...    07/20/2009   EFT                        2,255.00
                001008...    07/07/2009   EFT                       80,458.00
                001008...    06/18/2009   EFT                        3,049.00
                001008...    06/11/2009   EFT                       80,458.00
                001008...    05/20/2009   EFT                        4,591.00
                001008...    05/13/2009   EFT                        3,345.00
                001008...    05/08/2009   EFT                          120.00
                001008...    05/06/2009   ELECTRO...                80,458.00
                001008...    04/22/2009   EFT                          895.00
                001008...    04/16/2009   EFT                       80,458.00
                001008...    03/20/2009   EFT                        5,448.00
                001008...    03/13/2009   ELECTRO...                80,668.00
                001008...    02/13/2009   EFT                       11,558.00
                             02/06/2009   EFT                      120,735.00
                             01/23/2009   EFT                       17,534.00
                EFT          01/09/2009   Check                     80,458.00
                EFT          12/30/2008   Check                      5,037.25
                             12/12/2008   EFT                       81,289.25
                001008...    11/14/2008   EFT                        8,235.00
                001008...    11/07/2008   EFT                       80,458.00
                             10/17/2008   EFT                        2,570.00
                             10/10/2008   EFT                       80,458.00
                             09/29/2008   EFT                        8,190.00
                001008...    09/05/2008   EFT                       80,458.00
                             08/22/2008   Check                      1,170.00
                             08/08/2008   Check                         -0.04                  0.00
                001008...    08/01/2008   EFT                       76,310.00
                EFT          07/07/2008   Check                     46,905.00
                001008...    06/13/2008   ELECTRO...                71,124.99
                             05/23/2008   EFT                       73,124.99
                             05/09/2008   EFT                       71,124.99
                             03/21/2008   EFT                       71,124.99
                             02/29/2008   EFT                       71,124.99
                             01/12/2008   EFT                       71,124.99
                001008...    12/07/2007   EFT                       71,124.99
                             11/10/2007   EFT                       65,124.99
                             10/05/2007   EFT                       77,124.99
                EFT          09/14/2007   Check                     71,124.99
                             08/17/2007   EFT                       71,352.99
                EFT 08/...   08/03/2007   EFT                       71,124.99
                EFT 06/...   06/22/2007   EFT                       71,124.99
                EFT 06/...   06/08/2007   EFT                       71,124.99
                EFT 05/...   05/04/2007   EFT                       71,124.99
                EFT 03/...   03/16/2007   EFT                       71,124.99
                                                                                                               Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 56 of 66




                                                                                                      Page 4
4:25 PM                                    ARON SECURITY INC
09/05/18                      Received Payments for ADT SECURITY
Accrual Basis                                     All Transactions

                  Num             Date     Pay Meth           Amount             Unapplied Amount
                             03/02/2007   Check                      71,124.99
                EFT 01/...   01/19/2007   EFT                        71,124.99

                Total                                           6,207,860.74                    0.00
                                                                                                                Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 57 of 66




                                                                                                       Page 5
Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 58 of 66
   Aron Security Inc. d/b/a Arrow Security v. ADT LLC
   Case No.:
   Complaint and Demand for Jury Trial




                        COMPOSITE
                        EXHIBIT “D”




                                                        10
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 59 of 66




                                                                                                                                 Invoice Date:            March 01, 2018
                                                                                                                                 Invoice No:              100190738
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE BEACHEL                                                                                                 Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     03/01/2018                    03/01/2018-03/31/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 60 of 66




                                                                                                                                 Invoice Date:            April 01, 2018
                                                                                                                                 Invoice No:              100191615
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE BEACHEL                                                                                                 Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     04/01/2018                    04/01/2018-04/30/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 61 of 66




                                                                                                                                 Invoice Date:            May 01, 2018
                                                                                                                                 Invoice No:              100192228
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE BEACHEL                                                                                                 Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     05/01/2018                    05/01/2018-05/31/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 62 of 66




                                                                                                                                 Invoice Date:            June 01, 2018
                                                                                                                                 Invoice No:              100192944
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE BEACHEL                                                                                                 Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     06/01/2018                    06/01/2018-06/30/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 63 of 66




                                                                                                                                 Invoice Date:            July 01, 2018
                                                                                                                                 Invoice No:              100193549
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE MARCELLUS                                                                                               Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     07/01/2018                    07/01/2018-07/31/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 64 of 66




                                                                                                                                 Invoice Date:            August 01, 2018
                                                                                                                                 Invoice No:              100194290
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE MARCELLUS                                                                                               Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     08/01/2018                    08/01/2018-08/31/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 65 of 66




                                                                                                                                 Invoice Date:            September 01, 2018
                                                                                                                                 Invoice No:              100195184
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE MARCELLUS                                                                                               Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                          Term

     09/01/2018                    09/01/2018-09/30/2018                                ALARM RESPONSE                                      VEND. #15494                    NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                          Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                           $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                         $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                         $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                   Page 1 of 1
           Case 9:19-cv-80420-WPD Document 1 Entered on FLSD Docket 03/26/2019 Page 66 of 66




                                                                                                                                 Invoice Date:            October 01, 2018
                                                                                                                                 Invoice No:              100195922
                                                                                                                                 Customer                 P-ADT

Bill To:      ADT - NATIONAL DISPATCH CENTER

              ATTN DIANE MARCELLUS                                                                                               Location                 ADT - EAST HAMPTON
              265 THRUWAY PARK DRIVE
              WEST HENRIETTA NY 14586

Bill To:



    Invoice Date                       Invoice Period                                          Services                                        PO No.                           Term

     10/01/2018                    10/01/2018-10/31/2018                                ALARM RESPONSE                                      VEND. #15494                     NET 30 DAYS


                                                                                                Hours
  Date of Service                  Tour/Security Officer                          Regular               O.T.        Holiday                     Rates                           Total

                       P-ADT - ADT - EAST HAMPTON -                                 224.50              0.00            0.00                    $65.03                            $14,600.00
                       ALARM RESPONSE - EAST
                       HAMPTON


                                                      Grand Total -->               224.50              0.00            0.00
                                                                                                                                              Sub Total                          $14,600.00
  Notes:               dcbeachel@adt.com


                                                                                                                                              Total Due                          $14,600.00




  This bill is due and payable upon receipt and becomes delinquent 21 days after invoice date. If payment for service on this bill or a previous has not been made before
  becoming delinquent, such service is subject to a late payment charge of 1.5% per month, and may be discontinued. In the event of discontinuance, restoration may not
  be made until the applicable charges have been paid.




                                                                                                                                                                                    Page 1 of 1
